Exhibit 10.1
 
PLACEMENT AGREEMENT
 
September 14, 2007
 
Placement Agent
Address



Re:
Offering of Common Stock in the Aggregate Principal Amount of $4,000,000
(Minimum) and $6,000,000 (Maximum) with Attached Warrants

   

 
Gentlemen and Ladies:
 

1.
Introduction.

 
Placement Agent, a XX limited liability company (the “Placement Agent”),
proposes to act on a best efforts basis as the exclusive placement agent for
Wentworth II, Inc., a Delaware corporation (“Wentworth”), in a private placement
offering (the “Offering”) of common stock, $0.01 par value (the “Common Stock”),
of Wentworth (the “Shares”) with attached warrants (“Warrants”, together with
the Shares, the “Units”), at a price of $1.25 per Unit, in a minimum principal
amount of $4,000,000 (the “Minimum Amount”) and a maximum principal amount of
$6,000,000 (the “Maximum Amount”), to be issued by Wentworth, upon the closing
of the Exchange Agreement described below. The offering period shall extend for
45 days from the date hereof, unless extended for an additional 15 days in the
discretion of Omnia Luo (as defined below), or as otherwise extended with the
mutual agreement of the Placement Agent, Wentworth and Omnia Luo (as and if so
extended, the “Offering Period”). There will only be one closing of the
Offering.


Prior to the closing of the Offering (the “Closing”), Wentworth and Omnia Luo
Group Limited, a British Virgin Islands incorporated company (“Omnia Luo”),
shall have completed the transactions under a certain exchange agreement (the
“Exchange Agreement”) entered into by and among the shareholders of Omnia Luo
(the “Shareholders”), Wentworth and certain shareholders of Wentworth (the
“Wentworth Shareholders”). Pursuant to the Exchange Agreement, all of the issued
and outstanding shares of capital stock of Omnia Luo will be transferred to
Wentworth in exchange for 16,800,000 shares of Common Stock (the “Exchange”).
Upon completion of the Exchange, Omnia Luo will be an indirect, wholly owned
subsidiary of Wentworth.
 
Investors in the Offering (“Investors”) will also receive warrants exercisable
for five years to purchase shares of Common Stock in an amount equal to 100% of
the Shares. The Warrants will be exercisable at a price of $1.5625 per share
(the “Exercise Price”).
 
Following the consummation of the Exchange and prior to the closing of the
Offering, Wentworth shall succeed to all of Omnia Luo’s rights and assume all of
Omnia Luo’s obligations under this Agreement; provided that prior to Wentworth’s
succession to and assumption of this Agreement, references to Omnia Luo shall
only be deemed to include Omnia Luo and references to Wentworth shall only be
deemed to include Wentworth.
 
The Exchange and the transactions contemplated under the Exchange Agreement are
herein referred to as the “Transaction” or collectively as the “Transactions”.
 
Upon consummation of the Exchange, Wentworth will prepare a proxy or information
statement pursuant to Regulation 14A or 14C under the Exchange Act (as defined
below) (together with any amendments or supplements thereto, the
“Proxy/Information Statement”) and will either solicit proxies from its
shareholders or obtain majority consent from and inform its shareholders to: (i)
approve a change in the name of Wentworth to a name approved by its Board of
Directors (“Board”); and (ii) to approve such other actions as may be approved
by the Board. As a condition of the closing of the Exchange, Wentworth
Shareholders will enter into a voting agreement (“Voting Agreement”) pursuant to
which they agree to vote their shares in favor of the actions provided in (i)
and (ii) above.
 

--------------------------------------------------------------------------------


The Shares, the Warrants and the Units are more fully described in a private
placement memorandum dated September 10, 2007, including any supplements or
amendments thereto (the “Memorandum”). Except as otherwise defined herein, all
capitalized terms shall have the meaning set forth in the Memorandum.
 
Omnia Luo and Wentworth desire to employ the Placement Agent as the exclusive
placement agent to offer for sale and sell the Units subject to all of the terms
and conditions of this Agreement and subject to the terms and conditions
contained in the Memorandum. In the event of any inconsistency between this
Agreement and the Memorandum, the terms and conditions of this Agreement shall
supersede and be controlling.
 

2.


 
(a)  Omnia Luo represents and warrants to, and covenants with, the Placement
Agent as of the date of this Agreement and as of the date of the Closing as
follows:
 
(i)  Authority. All action required to be taken by Omnia Luo necessary for the
authorization of this Agreement and the performance of all obligations of Omnia
Luo hereunder have been taken; and this Agreement, the Transaction Documents (as
defined below), the Related Documents (as defined below) and the Escrow
Documents (as defined below) shall be in full force and effect.
 
(ii)  Authority for Exchange Agreement. All action required to be taken by Omnia
Luo necessary for the authorization of the Exchange Agreement (collectively with
each of the ancillary agreements related thereto, collectively the “Transaction
Documents”) and the performance of all obligations of Omnia Luo thereunder have
been taken.
 


(iii)  Organization and Qualification.
 
(a)  Omnia Luo is a company incorporated under the laws of the British Virgin
Islands, is duly formed or organized, validly existing and in good standing
under the laws of its jurisdiction of organization and has the requisite power
and authority to own, lease and operate its assets and properties and to carry
on its business as it is now being or currently planned by Omnia Luo to be
conducted. Omnia Luo is in possession of all franchises, grants, authorizations,
licenses, permits, easements, consents, certificates, approvals and orders
(“Approvals”) necessary to own, lease and operate the properties it purports to
own, operate or lease and to carry on its business as it is now being conducted,
and to consummate the Transactions contemplated under this Agreement and the
Exchange Agreement, except where the failure to have such Approvals would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (as hereinafter defined). Omnia Luo is not in violation of any of
the provisions of Omnia Luo’s articles of organization or bylaws or similar
governing, organization or charter documents (collectively referred to herein as
“Charter Documents”). Each Subsidiary of Omnia Luo that conducts business
operations in the People’s Republic of China (“PRC”) is authorized to conduct
business in, and is in good standing in the PRC. The minute books or the
equivalent of Omnia Luo contain true, complete and accurate records of meetings
and consents in lieu of meetings of its board of directors (and any committees
thereof), similar governing bodies and shareholders (“Corporate Records”) of
Omnia Luo, since the time of Omnia Luo’s organization. The ownership records of
shares of Omnia Luo’s capital stock are true, complete and accurate records of
the ownership of such shares as of the date of such records and contain all
transfers of such shares since the time of Omnia Luo’s organization (“Share
Records”). Omnia Luo is not required to qualify to do business as a foreign
corporation in any other jurisdiction except where the failure to be so
authorized would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. For purposes of this Agreement, the term
“Material Adverse Effect” when used in connection with an entity means any
change, event, violation, inaccuracy, circumstance or effect, individually or
when aggregated with other changes, events, violations, inaccuracies,
circumstances or effects, that is materially adverse to the business, assets
(including intangible assets), revenues, prospects, financial condition or
results of operations of such entity or its subsidiaries, if any, taken as a
whole or on the transactions contemplated hereby and the other Transaction
Documents, the Related Documents and the Escrow Documents, as applicable or by
the agreements and instruments to be entered into in connection herewith or
therewith, or on the authority or ability of such entity to perform its
obligations, if any, under the Transaction Documents, the Related Documents and
the Escrow Documents, as applicable, or under the agreements and instruments to
be entered into in connection herewith or therewith.
 
2

--------------------------------------------------------------------------------


(b)  Each member of the Group (as hereinafter defined) is organized under the
laws of the jurisdiction set forth in Schedule 2(a)(iii) hereto, is duly formed
or organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has the requisite power and authority to own,
lease and operate its assets and properties and to carry on its business as it
is now being or currently planned by each member of the Group to be conducted.
Each member of the Group is in possession of all Approvals necessary to own,
lease and operate the properties it purports to own, operate or lease, to carry
on its business as it is now being conducted, except where the failure to have
such Approvals would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, and to consummate the Transactions.
No member of the Group is in violation of any of the provisions of their
respective Charter Documents. The Corporate Records of each member of the Group
contain true, complete and accurate records of meetings and consents in lieu of
meetings of its board of directors (and any committees thereof), similar
governing bodies and holders of its registered capital, since the time of their
respective organization. The ownership records of each Group member’s registered
capital are true, complete and accurate records of such ownership as of the date
of such records and contains all transfers of such registered capital since the
time of their respective organization. No member of the Group is required to
qualify to do business as a foreign corporation in any other jurisdiction. For
purposes of this Agreement, (i) the term “Group” shall mean collectively Omnia
Luo and Shenzhen Oriental Fashion Co., Ltd. (“Shenzhen”), a company formed under
the laws of the PRC, and (ii) the term “Affiliated Companies” shall mean,
collectively, Omnia Luo, any member of the Group or any direct or indirect
Subsidiary of Omnia Luo or any member of the Group. For purposes of this
Agreement, (i) the term “Subsidiary” shall mean any Person in which Omnia Luo,
any member of the Group or any Subsidiary, directly or indirectly, owns an
equity or security interest (excluding interests in publicly traded securities
representing less than 5% of the issuer thereof), and (ii) the term “Person”
shall mean and include an individual, a corporation, a partnership (general or
limited), a joint venture, an association, a limited liability company, a trust
or any other organization or entity, including a government or political
subdivision or an agency or instrumentality thereof.
 
(iv)  Subsidiaries. Set forth in Schedule 2(a)(iv) hereto is a true and complete
list of all Subsidiaries of Omnia Luo and any member of the Group stating, with
respect to each Subsidiary, its jurisdiction of incorporation or organization,
date of incorporation or organization, capitalization and equity ownership. Each
Subsidiary is a corporation duly incorporated or organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization, has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its businesses as they are now being
conducted, and no Subsidiary is required to qualify to do business as a foreign
corporation in any other jurisdiction except where the failure to be so
authorized would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. All of the outstanding shares of capital
stock of each Subsidiary have been duly and validly authorized and issued, are
fully paid and non-assessable, have not been issued in violation of any
preemptive or other right of shareholders, or any other Person, or of any Legal
Requirements (as defined in Section 2(a)(vii) below), and are owned beneficially
and of record by the Person as specified on Schedule 2(a)(iv), free and clear of
any liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature whatsoever
(“Liens”). No Subsidiary is in violation of any of the provisions of its Charter
Documents.
 
Except as described in Schedule 2(a)(iv) hereto, neither Omnia Luo, any member
of the Group nor any Subsidiary owns, directly or indirectly, any ownership,
equity, profits or voting interest in any Person (other than Omnia Luo, a member
of the Group or the Subsidiaries) or has any agreement or commitment to purchase
any such interest, and Omnia Luo, each Group member and their Subsidiaries have
not agreed and are not obligated to make nor are bound by any written, oral or
other agreement, contract, subcontract, lease, binding understanding,
instrument, note, option, warranty, purchase order, license, sublicense,
insurance policy, benefit plan, commitment or undertaking of any nature, as of
the date hereof or any date hereafter, under which any of them may be obligated
to make any future investment in or capital contribution to any other entity
except where such obligation could, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
3

--------------------------------------------------------------------------------


(v)  Capitalization.
 
(a)  The authorized capital stock of Omnia Luo currently consists of 60,000
ordinary and 6,000 preferred shares, each with par value $1.00 per share. At the
close of business on the business day prior to the date hereof, Schedule 2(a)(v)
hereto lists all of the outstanding equity securities of Omnia Luo. All shares
on Schedule 2(a)(v) have been validly issued, fully paid and are non-assessable
and have not been issued in violation of any preemptive or other right of
shareholders (or any other Person), or of any legal requirement. Except as set
forth in Schedule 2(a)(v), there are no outstanding securities, convertible
securities, options, warrants or derivative securities, and there are no
agreements or commitments obligating Omnia Luo to issue or grant any of the
foregoing, including any pre-emptive or similar rights. All outstanding shares
of capital stock, options, warrants and other securities of Omnia Luo have been
issued in compliance with (i) all applicable securities laws and (in all
material respects) other applicable laws and regulations, and (ii) all
requirements set forth in any applicable contracts. Except as described in
Schedule 2(a)(v) or in Schedule 2(a)(v) hereto, there are no commitments or
agreements of any character to which Omnia Luo is bound obligating Omnia Luo to
accelerate the vesting of any options or warrants as a result of the
Transactions.
 
(b)  The authorized and registered capital stock of each member of the Group
shall be as set forth in Schedule 2(a)(v) hereto. All of the outstanding shares
of capital stock of each member of the Group have been duly and validly
authorized and issued, are fully paid and non-assessable, have not been issued
in violation of any preemptive or other right of shareholders (or any other
Person) or of any Legal Requirement, and are owned beneficially and of record by
the Person as specified on Schedule 2(a)(v), free and clear, to the knowledge of
Omnia Luo, of any Lien. Except as set forth in Schedule 2(a)(v), there are no
outstanding securities, convertible securities, options, warrants or derivative
securities, and there are no agreements or commitments obligating any member of
the Group to issue or grant any of the foregoing, including any pre-emptive or
similar rights. All outstanding shares, options, warrants and other securities
of each member of the Group have been issued in compliance with (i) all
applicable securities laws and (in all material respects) other applicable laws
and regulations, and (ii) all requirements set forth in any applicable
contracts.
 
(c)  Except as set forth in this Section 2(a)(v) or in Schedule 2(a)(v) hereto,
there are no equity securities, partnership interests or similar ownership
interests of any class of any equity security of any Affiliated Company, or any
securities exchangeable or convertible into or exercisable for such equity
securities, partnership interests or similar ownership interests, issued,
reserved for issuance or outstanding. Except as set forth in this Section
2(a)(v) or in Schedule 2(a)(v) hereof, there are no subscriptions, options,
warrants, equity securities, ownership or partnership interests or similar
ownership interests, calls, rights (including preemptive rights), commitments or
agreements of any character to which the Affiliated Companies are a party or by
which they are bound obligating them to issue, deliver or sell, or cause to be
issued, delivered or sold, or repurchase, redeem or otherwise acquire, or cause
the repurchase, redemption or acquisition of, any registered capital, ownership
interests, partnership interests or similar ownership interests of the
Affiliated Companies or obligating the Affiliated Companies to grant, extend,
accelerate the vesting of or enter into any such subscription, option, warrant,
equity security, call, right, commitment or agreement.
 
(d)  Except as contemplated by this Agreement, and except as set forth in
Schedule 2(a)(v) hereto, there are no registration rights, and there is no
voting trust, voting agreement, proxy, rights plan, anti-takeover plan or other
agreement or understanding to which the Affiliated Companies are a party or by
which they are bound with respect to any shares of capital stock, registered
capital, equity securities, partnership interests or similar ownership interests
of any class of the Affiliated Companies, and there are no agreements to which
the Affiliated Companies are a party, or which the Affiliated Companies have
knowledge of, which conflict with this Agreement or the transactions
contemplated herein or otherwise prohibit the consummation of the transactions
contemplated hereunder.
 
(e)  Except as set forth in Schedule 2(a)(v) hereto, there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Units.
 
4

--------------------------------------------------------------------------------


(f)  As of the Closing Date (as defined in Section 4(d)) (and following
completion of the Exchange), Omnia Luo’s capitalization will be the
capitalization of Wentworth as described in Section 2(b)(vi).
 
(vi)  Authority Relative to this Agreement. Omnia Luo has all necessary
corporate power and authority to execute and deliver this Agreement, the
Transaction Documents and the Related Documents and to perform its obligations
hereunder and thereunder and, to consummate the transactions contemplated hereby
and thereby (including the Transactions). The execution and delivery of this
Agreement, the Transaction Documents and the Related Documents and the
consummation by Omnia Luo of the transactions contemplated hereby and thereby
(including the Transactions) have been duly and validly authorized by all
necessary action on the part of Omnia Luo (including the approval by Omnia Luo’s
shareholders), and no other proceedings on the part of any Affiliated Company
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement, the Transaction Documents and the Related
Documents have been duly and validly executed and delivered by Omnia Luo and,
assuming the due authorization, execution and delivery thereof by the other
parties hereto, constitutes the legal and binding obligation of Omnia Luo,
enforceable against it in accordance with its terms, except as may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally, and (b) laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies and except as
enforceability of the indemnity and contribution provisions contained in Section
7 hereof may be limited by applicable law or principles of public policy.
 
(vii)  No Conflict: Required Filings and Consents.
 
(a)  The execution and delivery of this Agreement, the Exchange Agreement and
the other Transaction Documents and the Related Documents by Omnia Luo does not,
and the performance of this Agreement, the Exchange Agreement and the other
Transaction Documents and the Related Documents to which it is a party by Omnia
Luo shall not, (i) conflict with or violate their respective Charter Documents,
(ii) conflict with or violate any Legal Requirements (as defined below), or
(iii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or materially
impair any Affiliated Company’s rights or alter the rights or obligations of any
third party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien or
encumbrance on any of the properties or assets of any Affiliated Company
pursuant to, any Material Contracts (as defined in Section 2(a)(xxi) below),
except, with respect to clauses (ii) or (iii), for any such conflicts,
violations, breaches, defaults or other occurrences that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect on
any of the Affiliated Companies. For purposes of this Agreement, the term “Legal
Requirements” means any federal, state, local, municipal, foreign or other law,
statute, constitution, principle of common law, resolution, ordinance, code,
edict, decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Entity (as defined below).
 
(b)  The execution and delivery of this Agreement, the Exchange Agreement and
the other Transaction Documents and Related Documents to which it is a party by
Omnia Luo does not, and the performance of obligations of Omnia Luo hereunder or
thereunder will not, require any consent, approval, authorization or permit of,
or filing with or notification to, any court, administrative agency, commission,
governmental or regulatory authority, domestic or foreign (a “Governmental
Entity”), except (i) for applicable requirements, if any, of the Securities Act
of 1933, as amended (the “Securities Act”), the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), state securities laws (“Blue Sky Laws”), and
the rules and regulations thereunder, and appropriate documents with the
relevant authorities of other jurisdictions in which Omnia Luo is qualified to
do business, and (ii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on any of the Affiliated Companies or, after the closing of the
Exchange Agreement, Wentworth, or prevent consummation of the Transactions or
otherwise prevent the parties hereto from performing their obligations under
this Agreement, the Exchange Agreement or any other Transaction Documents or
Related Documents.
 
(viii)  Compliance. Each Affiliated Company has complied with and is not in
violation of any Legal Requirements with respect to the conduct of their
business, or the ownership or operation of their business, except for failures
to comply or violations which, individually or in the aggregate, have not had
and are not reasonably likely to have a Material Adverse Effect on any of the
Affiliated Companies. To the knowledge of Omnia Luo, the businesses and
activities of the Affiliated Companies have not been and are not being conducted
in violation of any Legal Requirements, except for violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on any of the Affiliated Companies. Each
Affiliated Company is not in default or violation of any term, condition or
provision of any applicable Charter Documents or, except for defaults or
violations which, individually or in the aggregate, have not had and are not
reasonably likely to have a Material Adverse Effect on any of the Affiliated
Companies, of any Contracts. Except as set forth on Schedule 2(a)(viii), no
written notice of non-compliance with any Legal Requirements relating or with
respect to the business of the Affiliated Companies has been received by the
Affiliated Companies (and each Affiliated Company has no knowledge of any such
material notice delivered to any other Person). To the knowledge of Omnia Luo,
the Affiliated Companies are not in violation of any term of any contract or
covenant relating to employment, patents, proprietary information disclosure,
non-competition or non-solicitation except for violations which, individually or
in the aggregate, have not had and are not reasonably likely to have a Material
Adverse Effect on any of the Affiliated Companies.
 
5

--------------------------------------------------------------------------------


(ix)  Financial Statements.
 
(a)  The audited financial statements of Omnia Luo in the Memorandum are a
correct and complete copy of the audited financial statements (including, in
each case, any related notes thereto) of Omnia Luo and the members of the Group,
on a consolidated basis, for the fiscal year ended December 31, 2006, prepared
in accordance with the published rules and regulations of any applicable
Governmental Entity and with generally accepted accounting principles of the
United States (“U.S. GAAP”) applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto) and audited in
accordance with the auditing standards of the Public Company Accounting
Oversight Board (“PCAOB”) by an independent accountant registered with PCAOB,
and such statements fairly present in all material respects the financial
position of Omnia Luo and the members of the Group, on a consolidated basis, at
the respective dates thereof and the results of its operations and cash flows
for the periods indicated.
 
(b)  The unaudited financial statements of Omnia Luo in the Memorandum are a
complete copy of the unaudited financial statements (including, in each case,
any related notes thereto) of Omnia Luo and each member of the Group, on a
consolidated basis, for the three-month and six-month periods ended June 30,
2007, prepared in accordance with U.S. GAAP applied on a consistent basis
throughout the period involved (except as may be indicated in the notes
thereto), and have been reviewed by an independent accountant registered with
PCAOB, and such statements will fairly present in all material respects the
financial position of Omnia Luo and the members of the Group, on a consolidated
basis, at the dates thereof and the results of its operations and cash flows for
the periods indicated, except that the unaudited interim financial statements
will be subject to normal adjustments which are not expected to have a Material
Adverse Effect on any of the Affiliated Companies. The audited financial
statements and the unaudited financial statements (including the September
Financial Statements (as defined below) from and after delivery of such
September Financial Statements to the Placement Agent) described in this Section
2(a)(ix) are collectively referred to herein as the “U.S. GAAP Financial
Statements”.
 
(c)  Omnia Luo and each member of the Group maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets and liabilities
is compared with the existing assets and liabilities at reasonable intervals and
appropriate action is taken with respect to any difference. During the twelve
months prior to the date hereof neither Omnia Luo nor any member of the Group
have received any notice or correspondence from any accountant relating to any
material weakness in any part of the system of internal accounting controls of
Omnia Luo or any member of the Group.
 
(x)  No Undisclosed Liabilities. Except as set forth in Schedule 2(a)(x) hereto,
the Affiliated Companies have no liabilities individually in excess of $25,000
and in the aggregate in excess of $100,000 (absolute, accrued, contingent or
otherwise) of a nature required to be disclosed on a balance sheet or in the
related notes to the consolidated financial statements prepared in accordance
with US. GAAP which are, individually or in the aggregate, material to the
business, results of operations or financial condition of the Affiliated
Companies, except: (i) liabilities provided for in or otherwise disclosed in the
consolidated balance sheets or notes thereto of Omnia Luo and the members of the
Group as of June 30, 2007, prepared in accordance with US. GAAP, as included in
the Memorandum, and (ii) such liabilities not in excess of $100,000, in the
aggregate, arising in the ordinary course of business of the Affiliated
Companies since June 30, 2007, none of which would have a Material Adverse
Effect on any of the Affiliated Companies.
 
6

--------------------------------------------------------------------------------


(xi)  Absence of Certain Changes or Events. Except as set forth in Schedule
2(a)(xi) hereto or in the Memorandum, including the consolidated balance sheets
of Omnia Luo and the members of the Group since June 30, 2007, and except for
the transactions contemplated under this Agreement (including the Offering),
there has not been, with respect to any Affiliated Company: (a) any Material
Adverse Effect, (b) any declaration, setting aside or payment of any dividend
on, or other distribution (whether in cash, securities or property) in respect
of, any of equity securities, or any purchase, redemption or other acquisition
of any of equity securities or any options, warrants, calls or rights to acquire
any equity securities or other securities, (c) any split, combination or
reclassification of any equity securities, (d) any granting of any increase in
compensation or fringe benefits, except for normal increases of cash
compensation in the ordinary course of business consistent with past practice,
or any payment of any bonus, except for bonuses made in the ordinary course of
business consistent with past practice, or any granting of any increase in
severance or termination payment or any entry into any currently effective
employment, severance, termination or indemnification agreement or any agreement
the benefits of which are contingent or the terms of which are materially
altered upon the occurrence of a transaction of the nature contemplated hereby,
(e) entry into any licensing or other agreement with regard to the acquisition
or disposition of any Intellectual Property (as hereinafter defined) other than
licenses in the ordinary course of business consistent with past practice or any
amendment or consent with respect to any licensing agreement filed or required
to be filed with respect to any Governmental Entity, (f) any material change in
its accounting methods, principles or practices, (g) any change in Omnia Luo’s
auditing firm, (h) any issuance of securities, or (i) any revaluation of any of
their respective assets, including, without limitation, writing down the value
of capitalized inventory or writing off notes or accounts receivable or any sale
of assets other than in the ordinary course of business.
 
(xii)  Litigation. Except as disclosed in Schedule 2(a)(xii) hereto, there are
no claims, suits, actions or proceedings pending, or to the knowledge of any
Affiliated Company, threatened in writing against the Affiliated Companies,
before any court, governmental department, commission, agency, instrumentality
or authority, or any arbitrator that seeks to restrain or enjoin the
consummation of the transactions contemplated by this Agreement or which would
reasonably be expected, either individually or in the aggregate with all such
claims, actions or proceedings, to have a Material Adverse Effect on any of the
Affiliated Companies or have a Material Adverse Effect on the ability of any of
the parties hereto to consummate the Transactions.
 
(xiii)  Employee Benefit Plans.
 
(a)  All employee compensation, incentive, fringe or benefit plans, programs,
policies, commitments or other arrangements (whether or not set forth in a
written document) covering any active or former employee, director or consultant
of the Affiliated Companies, or any trade or business (whether or not
incorporated) which is under common control with the Affiliated Companies, with
respect to which the Affiliated Companies has liability (collectively, the
“Plans”) has been maintained and administered in all material respects in
compliance with its terms and with the requirements prescribed by any and all
statutes, orders, rules and regulations which are applicable to such Plans, and
all liabilities with respect to the Plans have been properly reflected in the
consolidated financial statements of Omnia Luo and the members of the Group. No
suit, action or other litigation (excluding claims for benefits incurred in the
ordinary course of Plan activities) has been brought or is continuing, or to the
knowledge of Omnia Luo is threatened in writing, against or with respect to any
such Plan. There are no audits, inquiries or proceedings pending or, to the
knowledge of Omnia Luo, threatened in writing by any governmental agency with
respect to any Plans. All contributions, reserves or premium payments required
to be made or accrued as of the date hereof to the Plans have been timely made
or accrued. Each Plan can be amended, terminated or otherwise discontinued after
the closing of the Transactions in accordance with its terms, subject to
applicable laws, without material liability to Omnia Luo or the Affiliated
Companies (other than ordinary administration expenses and expenses for benefits
accrued but not yet paid).
 
(b)  Except as disclosed on Schedule 2(a)(xiii) hereto, neither the execution
and delivery of this Agreement, the Exchange Agreement or any other Transaction
Documents, Related Documents or Escrow Documents, as applicable, nor the
consummation of the transactions contemplated hereby or thereby will (i) result
in any payment (including severance, unemployment compensation, golden
parachute, bonus or otherwise) becoming due to any shareholder, officer,
director or employee of the Affiliated Companies under any Plan or otherwise,
(ii) materially increase any benefits otherwise payable under any Plan, or
(iii) result in the acceleration of the time of payment or vesting of any such
benefits.
 
7

--------------------------------------------------------------------------------


(xiv)  Labor Matters. Except as disclosed in Schedule 2(a)(xiv) hereto, the
Affiliated Companies are not a party to any collective bargaining agreement or
other labor union contract applicable to persons employed by the Affiliated
Companies nor does any Affiliated Company know of any activities or proceedings
of any labor union to organize any such employees.
 
(xv)  Restrictions on Business Activities. Except as disclosed on Schedule
2(a)(xv) hereto, there is no agreement, commitment, judgment, injunction, order
or decree binding upon the Affiliated Companies or to which the Affiliated
Companies is a party which has or would reasonably be expected to have the
effect of prohibiting or materially impairing any business practice of the
Affiliated Companies, any acquisition of property by the Affiliated Companies or
the conduct of business by the Affiliated Companies as currently conducted other
than such effects, individually or in the aggregate, which have not had and
would not reasonably be expected to have a Material Adverse Effect on the
Affiliated Companies.
 
(xvi)  Title to Property.
 
(a)  All real estate or land use rights owned by the Affiliated Companies
(including land use rights, improvements and fixtures thereon, easements and
rights of way) (the “Real Property”) is shown or reflected on the US. GAAP
Financial Statements. The Affiliated Companies have good, valid and marketable
title to the Real Property, and except as set forth in the US. GAAP Financial
Statements or on Schedule 2(a)(xvi) hereto, all of the Real Property is held
free and clear of all Liens, rights of way, easements, restrictions, exceptions,
variances, reservations, covenants or other title defects or limitations of any
kind, other than Liens for taxes not yet due and payable and such Liens or other
imperfections of title, if any, that do not materially detract from the value of
or materially interfere with the present use of the property affected thereby.
Schedule 2(a)(xvi) hereto is a list of all options or other contracts under
which any Affiliated Company has a right to acquire any interest in real
property.
 
(b)  All leases of real property held by the Affiliated Companies and all
personal property and other property and assets of the Affiliated Companies
(other than Real Property) owned, used or held for use in connection with the
business of the Affiliated Companies (the “Personal Property”) are shown or
reflected on the US. GAAP Financial Statements. The Affiliated Companies own and
have good and marketable title to the Personal Property, and all such assets and
properties are in each case held free and clear of all Liens, except for Liens
disclosed in the U.S. GAAP Financial Statements or in Schedule 2(a)(xvi) hereto,
none of which Liens has or will have, individually or in the aggregate, a
Material Adverse Effect on such property or on the present or contemplated use
of such property in the businesses of any of the Affiliated Companies.
 
(c)  All leases pursuant to which an Affiliated Company leases from others
material real or personal property are valid and effective in accordance with
their respective terms, and there is not, under any of such leases, any existing
material default or event of default of the Affiliated Companies or, to the
knowledge of Omnia Luo, any other party (or any event which with notice or lapse
of time, or both, would constitute a material default), except where the lack of
such validity and effectiveness or the existence of such default or event of
default would not reasonably be expected to have a Material Adverse Effect on
any of the Affiliated Companies.
 
(xvii)  Taxes.
 
(a)  Definition of Taxes. For the purposes of this Agreement, “Tax” or “Taxes”
refers to any and all applicable central, federal, provincial, state, local,
municipal and foreign taxes, including, without limitation, gross receipts,
income, profits, sales, use, occupation, value added, ad valorem, transfer,
franchise, withholding, payroll, recapture, employment, excise and property
taxes, assessments, governmental charges and duties together with all interest,
penalties and additions imposed with respect to any such amounts and any
obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts.
 
8

--------------------------------------------------------------------------------


(b)  Tax Returns and Audits. Except as set forth in Schedule 2(a)(xvii) hereto:
 
(i)  The Affiliated Companies have timely filed all federal, state, local and
foreign returns, estimates, information statements and reports relating to Taxes
(“Returns”) required to be filed by the Affiliated Companies with any Tax
authority prior to the date hereof. All such Returns are true, correct and
complete in all material respects. The Affiliated Companies have paid all Taxes
shown to be due on such Returns, except for such Taxes as are being disputed in
good faith.
 
(ii)  All Taxes that the Affiliated Companies are required by law to withhold or
collect have been duly withheld or collected, and have been timely paid over to
the proper governmental authorities to the extent due and payable.
 
(iii)  The Affiliated Companies have not been delinquent in the payment of any
Tax nor is there any Tax deficiency outstanding, proposed or assessed against
the Affiliated Companies, nor have the Affiliated Companies executed any
unexpired waiver of any statute of limitations on or extending the period for
the assessment or collection of any Tax.
 
(iv)  No audit or other examination of any Return of the Affiliated Companies by
any Tax authority is presently in progress, nor have the Affiliated Companies
been notified of any request for such an audit or other examination.
 
(v)  No adjustment relating to any Returns filed by the Affiliated Companies has
been proposed in writing, formally or informally, by any Tax authority to the
Affiliated Companies or any representative thereof.
 
(vi)  The Affiliated Companies have no liability for any unpaid Taxes which have
not been accrued for or reserved on Omnia Luo’s balance sheets included in the
U.S. GAAP Financial Statements for the most recent fiscal year ended, whether
asserted or unasserted, contingent or otherwise, other than any liability for
unpaid Taxes that may have accrued since the end of the most recent fiscal year
in connection with the operation of the business of the Affiliated Companies in
the ordinary course of business, none of which is material to the business,
results of operations or financial condition of the Affiliated Companies.
 
(xviii)  Environmental Matters. Except as disclosed in Schedule 2(a)(xviii)
hereto and except for such matters that, individually or in the aggregate, are
not reasonably likely to have a Material Adverse Effect: (a) the Affiliated
Companies have complied with all applicable Environmental Laws; (b) the
properties currently owned or operated by the Affiliated Companies (including
soils, groundwater, surface water, buildings or other structures) are not
contaminated with any Hazardous Substances; (c) the properties formerly owned or
operated by the Affiliated Companies were not contaminated with Hazardous
Substances prior to or during the period of ownership or operation by the
Affiliated Companies; (d) the Affiliated Companies are not subject to liability
for any Hazardous Substance disposal or contamination on any third party
property; (e) the Affiliated Companies have not been associated with any release
or threat of release of any Hazardous Substance; (f) the Affiliated Companies
have not received any notice, demand, letter, claim or request for information
alleging that the Affiliated Companies may be in violation of or liable under
any Environmental Law; and (g) the Affiliated Companies are not subject to any
orders, decrees, injunctions or other arrangements with any Governmental Entity
or subject to any indemnity or other agreement with any third party relating to
liability under any Environmental Law or relating to Hazardous Substances.
 
As used in this Agreement, the term “Environmental Law” means all applicable
central, federal, provincial, state, local or municipal law, regulation, order,
decree, permit, authorization, opinion, common law or agency requirement
relating to: (A) the protection, investigation or restoration of the
environment, health and safety, or natural resources; (B) the handling, use,
presence, disposal, release or threatened release of any Hazardous Substance or
(C) noise, odor, wetlands, pollution, contamination or any injury or threat of
injury to persons or property.
 
As used in this Agreement, the term “Hazardous Substance” means any substance
that is: (a) listed, classified or regulated pursuant to any Environmental Law;
(b) any petroleum product or by-product, asbestos-containing material,
lead-containing paint or plumbing, polychlorinated biphenyls, radioactive
materials or radon; or (c) any other substance which is the subject of
regulatory action by any Governmental Entity pursuant to any Environmental Law.
 
9

--------------------------------------------------------------------------------


(xix)  Brokers: Third Party Expenses. Except as set forth in this Agreement and
in the Related Agreements, and except as set forth in this Section 2(a)(xix),
neither the Affiliated Companies, Omnia Luo nor, to the knowledge of Omnia Luo,
the Shareholders, have incurred, nor will they incur, directly or indirectly,
any liability for brokerage, finders’ fees, agent’s commissions or any similar
charges in connection with this Agreement, the Exchange Agreement, any other
Transaction Documents, Related Documents or Escrow Documents, as applicable, or
any transactions contemplated hereby or thereby. Except as disclosed on Schedule
2(a)(xix), no ownership interests, equity securities, convertible securities,
warrants, options, or other derivative securities of the Affiliated Companies or
Wentworth are payable to any third party by any Affiliated Company, Omnia Luo or
any Shareholder as a result of the Transactions.
 
(xx)  Intellectual Property. For the purposes of this Agreement, the following
terms have the following definitions:
 
(a)  “Intellectual Property” shall mean any or all of the following: (i) patents
and applications therefor and all reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof (“Patents”)
worldwide; (ii) inventions (whether patentable or not), invention disclosures,
improvements, trade secrets, proprietary information, know how, technology,
technical data and customer lists, and all documentation relating to any of the
foregoing; (iii) registered copyrights and applications therefor, and all other
rights corresponding thereto, worldwide; (iv) material domain names, uniform
resource locators (“URLs”) and other names and locators associated with the
Internet (“Domain Names”); (v) registered industrial designs and applications
therefor, worldwide; (vi) registered trade names, logos, trademarks and service
marks, and any applications therefor (collectively, “Trademarks”), worldwide;
(vii) all databases and data collections and all rights therein; and (viii) all
moral and economic rights of authors and inventors, however denominated.
 
(b)  “Omnia Luo Intellectual Property” shall mean any Intellectual Property that
is owned by, or licensed to any of the Affiliated Companies.
 
(c)  “Omnia Luo Products” means all current versions of products or services of
any of the Affiliated Companies.
 
(d)  The Affiliated Companies own or possess adequate rights or licenses to use
all Intellectual Property necessary to conduct their respective businesses as
now conducted. None of any Affiliated Company’s registered, or applied for,
Omnia Luo Intellectual Property have expired or terminated or have been
abandoned, or are expected to expire or terminate or expected to be abandoned,
within three years from the date of this Agreement. The Affiliated Companies
have taken reasonable security measures, consistent with prevailing local
practice, to protect the secrecy, confidentiality and value of all of their
Intellectual Property Rights.
 
(e)  Except as disclosed on Schedule 2(a)(xx), Omnia Luo Intellectual Property
and Omnia Luo Products are not subject to any material proceeding or outstanding
decree, order, judgment, contract, license, agreement or stipulation restricting
in any manner the use, transfer or licensing thereof by the Affiliated
Companies, or which may affect the validity, use or enforceability of such Omnia
Luo Intellectual Property or Omnia Luo Products, which in any such case would
reasonably be expected to have a Material Adverse Effect on any of the
Affiliated Companies. No Affiliated Company has any knowledge of any
infringement by any Affiliated Company of Intellectual Property of others. There
is no claim, action or proceeding being made or brought, or to the knowledge of
Omnia Luo, being threatened in writing, against any Affiliated Company regarding
the Omnia Luo Intellectual Property and/or the Omnia Luo Products. No Affiliated
Company is aware of any facts or circumstances which might give rise to any of
the foregoing infringements or claims, actions or proceedings which in any such
case would reasonably be expected to have a Material Adverse Effect on any of
the Affiliated Companies.
 
(f)  Except as disclosed on Schedule 2(a)(xx) hereto, the Affiliated Companies
either own and have good and marketable title to each material item of Omnia Luo
Intellectual Property owned by it free and clear of any Liens (excluding
licenses and related restrictions granted in the ordinary course) or have one or
more licenses sufficient for use of Omnia Luo Intellectual Property by the
Affiliated Companies; and the Affiliated Companies are the owner or licensee of
all Trademarks used in connection with the operation or conduct of the business
of the Affiliated Companies including the sale of any Omnia Luo Products.
 
10

--------------------------------------------------------------------------------


(g)  The operation of the business of the Affiliated Companies as such business
currently is conducted, including the use of any product, device or process, to
the knowledge of Omnia Luo and except as would not reasonably be expected to
have a Material Adverse Effect, does not infringe or misappropriate the
Intellectual Property of any third party or constitute unfair competition or
trade practices under the laws of any jurisdiction.
 
(xxi)  Agreements, Contracts and Commitments.
 
(a)  For purposes of this Agreement, (i) “Indebtedness” of any Person means,
without duplication (a) all indebtedness for borrowed money, (b) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services, including (without limitation) “capital leases” in accordance with
generally accepted accounting principles, but excluding trade payables entered
into in the ordinary course of business, (c) all reimbursement or payment
obligations with respect to letters of credit, surety bonds and other similar
instruments, (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (f) all monetary
obligations under any leasing or similar arrangement which, in connection with
generally accepted accounting principles, consistently applied for the periods
covered thereby, is classified as a capital lease, (g) all indebtedness referred
to in clauses (a) through (f) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (ii) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (a) through (g) above; (ii) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; (iii) the term “Contracts” shall mean
all written contracts, agreements, leases, mortgages, indentures, notes, bonds,
Liens, licenses, arbitration awards, judgments, decrees, orders, documents,
instruments, understandings and commitments to which the Affiliated Companies is
a party or by or to which any of the properties or assets of the Affiliated
Companies may be bound, subject or affected (including without limitation notes
or other instruments payable to the Affiliated Companies), and (iv) the term
“Material Contracts” shall mean (x) each Contract, (I) providing for payments
(present or future) to the Affiliated Companies in excess of $100,000 in the
aggregate, or (II) under which or in respect of which the Affiliated Companies
presently have any liability or obligation of any nature whatsoever (absolute,
contingent or otherwise) in excess of $100,000, and (y) without limitation of
subclause (x), each of the following Contracts:
 
(i)  any Indebtedness of the Affiliated Companies, including, without
limitation, any mortgage, indenture, note, installment obligation or other
instrument, agreement or arrangement for or relating to any borrowing of money
by or from Omnia Luo or any of the Affiliated Companies;
 
(ii)  any guaranty, direct or indirect, by the Affiliated Companies or any
officer, director or 5% or more shareholder (“Insider”) of the Affiliated
Companies of any obligation of the Affiliated Companies for borrowings, or
otherwise, excluding endorsements made for collection in the ordinary course of
business;
 
(iii)  any Contract made other than in the ordinary course of business and (x)
providing for the grant of any preferential rights to purchase or lease any
asset of the Affiliated Companies or (y) providing for any right (exclusive or
non-exclusive) to sell or distribute, or otherwise relating to the sale or
distribution of, any product or service of the Affiliated Companies;
 
11

--------------------------------------------------------------------------------


(iv)  any obligation to register any shares of the capital stock or other
securities of the Affiliated Companies with any Governmental Entity;
 
(v)  any obligation to make payments, contingent or otherwise, arising out of
the prior acquisition of the business, assets or stock of other Persons;
 
(vi)  any collective bargaining agreement with any labor union;
 
(vii)  any Contract made other than in the ordinary course of business and
granting or purporting to grant, or otherwise in any way relating to, any rights
or any other interest (including, without limitation, a leasehold interest) in
real property;
 
(viii)  any Contract of the Affiliated Companies, the violation of which, or
default under which, by the other party(ies) to such contract, agreement or
instrument would reasonably be expected to result in a Material Adverse Effect;
and
 
(ix)  any Contract with the Affiliated Companies to which any Insider of the
Affiliated Companies is a party.
 
(b)  Each Material Contract was entered into at arms’ length and in the ordinary
course, is in full force and effect and, to the knowledge of Omnia Luo, is valid
and binding upon and enforceable against each of the parties thereto.
 
(c)  Except as set forth in Schedule 2(a)(xxi), neither Omnia Luo nor Affiliated
Companies nor, to the knowledge of Omnia Luo, any other party thereto, is in
breach of or in default under, and no event has occurred which with notice or
lapse of time or both would become a breach of or default under, any Material
Contract, which breach, individually or in the aggregate, would be reasonably
likely to have a Material Adverse Effect on Omnia Luo or any of the Affiliated
Companies, and no party to any Material Contract has given any written notice of
any claim of any such breach, default or event, which, individually or in the
aggregate, are reasonably likely to have a Material Adverse Effect on Omnia Luo
or any of the Affiliated Companies. Each Material Contract to which the
Affiliated Companies is a party or by which it is bound that has not expired by
its terms is in full force and effect, except where such failure to be in full
force and effect is not reasonably likely to have a Material Adverse Effect on
Omnia Luo or any of the Affiliated Companies.
 
(xxii)  Insurance. Schedule 2(a)(xxi) sets forth the insurance policies and
fidelity bonds covering the assets, business, equipment, properties, operations,
employees, officers and directors (collectively, the “Insurance Policies”) of
the Affiliated Companies. The Affiliated Companies are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of Omnia Luo believes to be prudent and customary in the
businesses in which the Affiliated Companies operate. No Affiliated Company has
been refused any insurance coverage sought or applied for and no Affiliated
Company has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not have a Material Adverse Effect.
 
(xxiii)  Governmental Actions/Filings: Approvals. Except as set forth in
Schedule 2(a)(xxiii), the Company and/or the Affiliated Companies hold, and/or
have made, all Governmental Actions/Filings and Approvals necessary for the
conduct by the Company and the Affiliated Companies of their business (as
presently conducted and to be conducted following the Closing and the closing of
the Exchange Agreement), except with respect to any Governmental Actions/Filings
and Approvals the failure of which to hold or make would not reasonably be
likely to have a Material Adverse Effect on any of the Affiliated Companies.
 
For purposes of this Agreement, the term “Governmental Action/Filing” shall mean
any franchise, license, certificate of compliance, authorization, consent,
order, permit, approval, consent or other action of, or any filing, registration
or qualification with, any federal, state, municipal, foreign or other
governmental, administrative or judicial body, agency or authority.
 
12

--------------------------------------------------------------------------------


(xxiv)  Interested Party Transactions. Except as set forth in Schedule
2(a)(xxiv) hereto, in the Memorandum or as reflected in the financial statements
included in the Memorandum, no employee, officer, director or shareholder of the
Affiliated Companies or a member of his or her immediate family is indebted to
the Affiliated Companies, nor are the Affiliated Companies indebted (or
committed to make loans or extend or guarantee credit) to any of them, other
than (a) for payment of salary for services rendered, (b) reimbursement for
reasonable expenses incurred on behalf of the Affiliated Companies, and (c) for
other employee benefits made generally available to all employees. Except as set
forth in Schedule 2(a)(xxiv), in the Memorandum or as reflected in the financial
statements included in the Memorandum, to the knowledge of Omnia Luo, none of
such individuals has any direct or indirect ownership interest in any Person
with whom the Affiliated Companies is affiliated or with whom the Affiliated
Companies has a contractual relationship, or any Person that competes with the
Affiliated Companies, except that each employee, officer, director or
shareholder of the Affiliated Companies and members of their respective
immediate families may own less than 5% of the outstanding stock in publicly
traded companies that may compete with the Affiliated Companies. Except as set
forth in Schedule 2(a)(xxiv), to the knowledge of Omnia Luo, no employee,
officer, director or shareholder or any member of their immediate families is,
directly or indirectly, interested in any material contract with the Affiliated
Companies (other than such contracts as relate to any such individual ownership
of interests in or securities of the Affiliated Companies).
 
(xxv)  Management. Except as set forth in Schedule 2(a)(xxv) hereto, during the
past five year period, no current or former officer or director or shareholder
of the Affiliated Companies has been the subject of:
 
(a)  a petition under bankruptcy laws or any other insolvency or moratorium law
or has a receiver, fiscal agent or similar officer been appointed by a court for
such person, or any partnership in which such person was a general partner at or
within two years before the time of such filing, or any corporation or business
association of which such person was an executive officer at or within two years
before the time of such filing;
 
(b)  a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations that do not relate to driving
while intoxicated or driving under the influence);
 
(c)  any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining any such person from, or otherwise limiting, the following activities:
 
(i)  Acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the United States Commodity Futures
Trading Commission or an associated person of any of the foregoing, or as an
investment adviser, underwriter, broker or dealer in securities, or as an
affiliated person, director or employee of any investment company, bank, savings
and loan association or insurance company, or engaging in or continuing any
conduct or practice in connection with such activity;
 
(ii)  Engaging in any type of business practice; or
 
(iii)  Engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of securities laws or
commodities laws;
 
(d)  any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any authority barring, suspending or otherwise limiting for more
than 60 days the right of any such person to engage in any activity described in
the preceding sub paragraph, or to be associated with persons engaged in any
such activity;
 
(e)  a finding by a court of competent jurisdiction in a civil action or by the
US. Securities and Exchange Commission (“SEC”) or other authority to have
violated any securities law, regulation or decree and the judgment in such civil
action or finding by the SEC or any other authority has not been subsequently
reversed, suspended or vacated; or
 
13

--------------------------------------------------------------------------------


(f)  a finding by a court of competent jurisdiction in a civil action or by the
Commodity Futures Trading Commission to have violated any federal commodities
law, and the judgment in such civil action or finding has not been subsequently
reversed, suspended or vacated.
 
(xxvi)  Escrow Agreements. Each of (w) the Escrow Agreement (the “Escrow
Agreement”) among Wentworth, the Placement Agent and Steele Street Bank & Trust
(the “Escrow Agent”), (x) the Escrow Agreement (the “Make Good Share Escrow
Agreement”) among the Placement Agent, Omnia Luo, Wentworth, certain
shareholders of Omnia Luo and Computershare Trust Company, Inc. (the “Share
Escrow Agent”), (y) the Make Good Agreement (the “Make Good Agreement”) among
the Placement Agent Omnia Luo, Wentworth and certain shareholders of Omnia Luo,
and (z) such other ancillary documents related thereto (collectively with the
Escrow Agreement, the Make Good Share Escrow Agreement and the Make Good
Agreement, the “Escrow Documents”) have been duly and validly executed and
delivered by or on behalf of Omnia Luo, as applicable, and constitutes a legal,
valid, and binding obligation of Omnia Luo, as applicable, enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, or other laws
of general application relating to or affecting enforcement of creditors’ rights
generally and (b) laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.
 
(xxvii)  Injunction. None of the Affiliated Companies is or has been subject to
any order, judgment, or decree of any court of competent jurisdiction
temporarily, preliminarily, or permanently enjoining such person for failure to
comply with Rule 503 under Regulation D.
 
(xxviii)  Foreign Corrupt Practices. None of the Affiliated Companies nor any
director, officer, agent, employee or other Person acting on behalf of any
Affiliated Company has, in the course of its actions for, or on behalf of, any
Affiliated Company (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
(xxix)  Investment Company Status. None of the Affiliated Companies are, and
upon consummation of the sale of the Units will not be, an “investment company,”
a company controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.
 
(xxx)  US. Real Property Holding Corporation. None of the Affiliated Companies
are, nor have any ever been, a US. real property holding corporation within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended, and the
Affiliated Companies shall so certify upon the Placement Agent’s request.
 
(xxxi)  Representations and Warranties Complete. The representations and
warranties of Omnia Luo included in this Agreement and any Schedule provided
pursuant to this Agreement, are true and complete in all material respects and
do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading, under the circumstance under which they were
made.
 
(b)  Wentworth represents and warrants to, and covenants with, the Placement
Agent and Omnia Luo as of the date of this Agreement and as of the date of the
Closing as follows:
 
(i)  All reports and statements required to be filed by Wentworth with the SEC
under the Exchange Act and the rules and regulations thereunder, including all
reports and statements with respect to the Transactions contemplated hereunder,
have been made or will be made at or prior to the Closing. Such filings,
together with all documents incorporated by reference therein, are referred to
as “Exchange Act Documents”. Each Exchange Act Document, as amended, conformed
in all material respects to the requirements of the Exchange Act and the rules
and regulations thereunder, and no Exchange Act Document, as amended, at the
time each such document was filed, included any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(ii)  The financial statements, together with the related notes, of Wentworth
contained in the Exchange Act Documents filed for the 36 months prior to the
date of this Agreement, and the financial statements that are included in
Wentworth’s Annual Report on Form 10-KSB for the year ended December 31, 2006,
fairly present in all material respects, on the basis stated therein and on the
date thereof, the financial position of Wentworth at the respective dates
therein specified and its results of operations and cash flows for the periods
then ended. Such statements and related notes have been prepared in accordance
with US. GAAP applied on a consistent basis except as expressly noted therein.
 
14

--------------------------------------------------------------------------------


(iii)  Except for the Transactions or the transactions contemplated by this
Agreement, or as disclosed in the Exchange Act Documents or on Schedule
2(b)(iii), since June 30, 2007, Wentworth has not incurred any material
liabilities or obligations, direct or contingent, except in the ordinary course
of business, and there has not been any material adverse change, or to the
actual knowledge of Wentworth, any development involving a prospective material
adverse change, in the condition (financial or otherwise), business, prospects,
or results of operations of Wentworth or any change in the capital or any
increase in the long-term or short-term debt of Wentworth, nor has Wentworth
declared, paid, or made any dividend or distribution of any kind on its capital
stock.
 
(iv)  All action required to be taken by Wentworth for the authorization of this
Agreement, the Exchange Agreement, the Related Agreements, the Escrow Documents,
the Transaction Documents, Related Documents or Escrow Documents, the
performance of all obligations of Wentworth and Omnia Luo hereunder and
thereunder at the Closing, and as a condition to the due and proper
authorization, issuance, sale, and delivery of the Units to subscribers therefor
in accordance with the terms of this Agreement has been, or prior to the Closing
Date (as defined in Section 4(d) below), has been taken.
 
(v)  Wentworth is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware and has all requisite right,
power, and authority to own or lease its properties, to conduct its business as
described in the Exchange Act Documents, and to execute, deliver, and perform
this Agreement, the Exchange Agreement, the Securities Purchase Agreement
between Wentworth and the purchasers of the Units, in (in such form as executed
by such parties in this Transaction, the “Securities Purchase Agreement”), the
Registration Rights Agreement, (in such form as executed by such parties in this
Transaction, the “Registration Rights Agreement” and together with the
Securities Purchase Agreement and the other Transaction Documents (as defined in
the Securities Purchase Agreement), the “Related Agreements”), to issue and sell
the Units and to carry out the provisions of this Agreement, the Transaction
Documents, the Escrow Documents and the Related Agreements and to carry on its
business as presently conducted. Wentworth is duly qualified to do business and
in good standing as a foreign corporation in all other jurisdictions in which
its ownership or leasing of properties, or the conduct of its business requires
or may require such qualification except where the failure to be so qualified
would not have a Material Adverse Effect. Wentworth has complied in all material
respects with all material laws, rules, regulations, applicable to Wentworth’s
business, operations, properties, assets, products, and services, and Wentworth
is in possession of and operating in compliance with all material permits,
licenses, and other authorization, required to conduct its business as currently
conducted.
 
(vi)  As of the date hereof, the authorized capital stock of Wentworth consists
of 40,000,000 shares of Common Stock, and 10,000,000 shares of preferred stock,
par value $0.01 (“Preferred Stock”). Immediately prior to the Closing of the
Offering, Wentworth will have 1,120,000 shares of Common Stock issued and
outstanding and no shares of Preferred Stock issued and outstanding. Except as
contemplated by this Agreement and the Exchange Agreement, or as described in
the Exchange Act Documents or on Schedule 2(b)(vi), immediately prior to the
Closing (a) there is no commitment by Wentworth to issue any shares of capital
stock, subscriptions, warrants, options, convertible securities, or other
similar rights to purchase or receive Wentworth securities or to distribute to
the holders of any of its equity securities any evidence of Indebtedness, cash,
or other assets, (b) Wentworth is under no obligation (contingent or otherwise)
to purchase, redeem, or otherwise acquire any of its equity or debt securities
or any interest therein, (c) there are no securities or instruments containing
antidilution or similar provisions that will be triggered by the issuance of the
Units and (d) there are no voting trusts or similar agreements, stockholders’
agreements, pledge agreements, buy-sell agreements, rights of first refusal,
preemptive rights, or proxies relating to any securities of Wentworth. Except
for those persons issued securities pursuant to the Exchange Agreement or as set
forth in the Exchange Act Documents or filings with the Commission made by third
parties pursuant to Schedule 13D or 13G or Form 3 or 4, and to the knowledge of
Wentworth, no person holds of record or beneficially, 5% or more of the
outstanding shares of the capital stock of Wentworth. All outstanding securities
of Wentworth were issued in compliance with applicable Federal and state
securities laws.
 
(vii)  Except as disclosed in the Exchange Act Documents or as described on
Schedule 2(b)(vii), there is no pending or, to the knowledge of Wentworth,
threatened in writing (a) action, suit, claim, proceeding, or investigation
against Wentworth, at law or in equity, or before or by any Federal, state,
municipal, or other governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign Governmental Entity, (b) arbitration
proceeding against Wentworth, (c) governmental inquiry against Wentworth, or (d)
any action or suit by or on behalf of Wentworth pending or threatened against
others.
 
15

--------------------------------------------------------------------------------


(viii)  Wentworth is not in violation of its articles of incorporation or
bylaws, or in default, or with the giving of notice or lapse of time or both,
would be in default, in the performance of any obligation, agreement, or
condition contained in any lease, license, contract, indenture, or loan
agreement or in any bond, debenture, note, or any other evidence of
Indebtedness, except for such defaults as would not have a Material Adverse
Effect. The execution, delivery, and performance of this Agreement, the
Transaction Documents, the Related Agreements, and the Escrow Documents, the
incurrence of the obligations herein, the issuance, sale, and delivery of the
Units, and the consummation of the transactions contemplated herein, have been
duly authorized by all requisite corporate action on the part of Wentworth and
(a) do not and will not conflict with Wentworth’s articles of incorporation or
bylaws, (b) do not and will not, with or without the passage of time or the
giving of notice, result in the breach of, or constitute a default, cause the
acceleration of performance, or require any consent under, or result in the
creation of any lien, charge or encumbrance upon any property assets of
Wentworth pursuant to, any material loan agreement, mortgage, deed of trust,
indenture, or other instrument or agreement to which Wentworth is a party or by
which Wentworth or its properties are bound, except such consents as have been
obtained as of the date hereof or to the extent that the same have been, or
prior to the Closing Date will be, waived or cured, and as may be required by
the Over-the-Counter Bulletin Board (“OTC BB”), which Wentworth undertakes to
obtain as promptly as practicable, or (c) do not and will not result in the
violation of any law, statute, order, rule, administrative regulation, or decree
of any court, or governmental agency or body having jurisdiction over Wentworth
or its properties. Upon its execution and delivery the Exchange Agreement will
be in full force and effect.
 
(ix)  Except as disclosed in the Exchange Act Documents or as described on
Schedule 2(b)(ix), and other than pursuant to the Exchange Agreement and the
documents related thereto, there are no pre-emptive rights or other rights to
subscribe for or to purchase, or any restriction upon the voting or transfer of,
shares of Common Stock pursuant to Wentworth’s articles of incorporation,
bylaws, or any agreement or other instrument to which Wentworth is a party.
Except as disclosed on Schedule 2(b)(ix), the issuance of the Units is not
subject to any preemptive right of any stockholder of Wentworth or to any right
of first refusal or other right in favor of any person.
 
(x)  This Agreement constitutes a legal, valid, and binding obligation of
Wentworth enforceable in accordance with its terms, except to the extent that
its enforceability is limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, and (b) laws relating
to the availability of specific performance, injunctive relief, or other
equitable remedies and except as enforceability of the indemnity and
contribution provisions contained in Section 7 hereof may be limited by
applicable law or principles of public policy.
 
(xi)  The Escrow Documents, the Related Documents and the Transaction Documents
to which it is a party have been duly and validly executed and delivered by or
on behalf of Wentworth and constitutes a legal, valid, and binding obligation of
Wentworth enforceable in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to or
affecting enforcement of creditors’ rights generally and (b) laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.
 
(xii)  No consent, approval, authorization, or order of any court or
governmental authority or agency is required for the consummation by Wentworth
of the transactions contemplated by this Agreement.
 
(xiii)  Except as disclosed on Schedule 2(b)(xiii), Wentworth has filed, or
caused to be filed, on a timely basis, all tax returns (including payroll,
unemployment, and other taxes related to its employees and independent
contractors) required to be filed with any Governmental Entity and has paid or
caused to be paid all taxes, levies, assessments, tariffs, duties or other fees
imposed, assessed, or collected by any Governmental Entity that may have become
due and payable pursuant to those tax returns or otherwise except taxes being
disputed by Wentworth in good faith. Except as disclosed on Schedule 2(b)(xiii),
no deficiency assessment with respect to or proposed adjustment of any of
Wentworth’s Federal, state, municipal, or local tax returns has occurred or is
threatened. There has been no tax lien imposed by any Governmental Entity
outstanding against Wentworth’s assets or properties, except the lien for
current taxes not yet due. The charges, accruals, and reserves on the books of
Wentworth with respect to taxes for all fiscal periods are adequate, in the
opinion of Wentworth, and Wentworth does not know of any actual or proposed tax
assessment for any fiscal period or of any basis therefor against which adequate
reserves have not been set up. Except as disclosed on Schedule 2(b)(xiii),
Wentworth has not been advised that any Federal income tax return of Wentworth
has been, or will be, examined or audited by the Internal Revenue Service.
 
16

--------------------------------------------------------------------------------


(xiv)  The Wentworth Common Stock is registered pursuant to Section 12(g) of the
Exchange Act.
 
(xv)  Except as set forth on Schedule 2(b)(xv), Wentworth has not during the
past twelve months offered or sold any security by or for Wentworth that is of
the same or a similar class as the Shares and Warrants, other than offers of
securities made solely to accredited investors or otherwise under an employee
benefit plan as defined in Rule 405 under the Securities Act, or securities
issued in connection with the Transactions or other acquisitions. No such offers
or sales will invalidate the exemption from registration relied on to offer and
sell the Shares and Warrants.
 
(xvi)  Neither Wentworth nor any of its affiliates is or has been subject to any
order, judgment, or decree of any court of competent jurisdiction temporarily,
preliminarily, or permanently enjoining such person for failure to comply with
Rule 503 under Regulation D.
 
(xvii)  The execution, delivery, and performance by Wentworth of this Agreement,
the Transaction Documents, the Escrow Documents and the Related Agreements, and
the offer and sale of the Units require no consent of, action by or in respect
of, or filing with, any person or Governmental Entity other than those consents
that have been obtained and filings that have been made pursuant to applicable
state securities laws and post-sale filings pursuant to applicable state and
federal securities laws, which Wentworth undertakes to file within the
applicable time period.
 
(xviii)  All disclosure provided to you and Omnia Luo regarding Wentworth, its
business and the transactions contemplated hereby, furnished by or on behalf of
Wentworth (including the disclosures, representations and warranties made by
each of the parities to the Exchange Agreement) are true and correct and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.
 
(xix)  Except as set forth on Schedule 2(b)(xix), other than pursuant to this
Agreement, there are no brokers, representatives or other persons which have an
interest in commissions or other compensation payable by Wentworth in connection
with the transactions contemplated hereunder.
 

3.
Representations and Warranties of the Placement Agent.

 
The Placement Agent represents and warrants to, and agrees with, Omnia Luo and
Wentworth that as of the date hereof and the Closing Date:
 
(a)  The Placement Agent has been duly organized and validly existing and in
good standing as a limited liability company under the laws of the State of
Delaware with power and authority (corporate and other) to perform its
obligations under this Agreement and the Escrow Documents; the Placement Agent
is a broker-dealer registered and in good standing under the Exchange Act and
under the securities or Blue Sky laws of each state, where required by
applicable law, in which the Units are being offered or sold by the Placement
Agent, and the Placement Agent is a member in good standing of the FINRA; the
Placement Agent is in possession of and operating in compliance with all
authorizations, licenses, permits, consents, certificates, and orders required
for the performance of its duties under this Agreement and the Escrow Documents,
and the Placement Agent’s performance of its duties hereunder and thereunder
will be in compliance with all applicable laws, including state securities and
Blue Sky laws.
 
(b)  There are no legal or governmental proceedings pending to which the
Placement Agent is a party or of which any of its properties is the subject or,
to the Placement Agent’s knowledge, threatened, which, if determined adversely
to the Placement Agent, would individually or in the aggregate materially and
adversely affect its ability to perform its obligations under this Agreement or
the Escrow Documents.
 
(c)  No consent, approval, authorization or order of any court or governmental
authority or agency is required for the performance by the Placement Agent of
its obligations under this Agreement, except such as may be required by the
FINRA or under Regulation D or state securities or Blue Sky laws.
 
(d)  This Agreement has been duly and validly executed and delivered by or on
behalf of the Placement Agent and constitutes a legal, valid, and binding
obligation of the Placement Agent enforceable in accordance with its terms,
except to the extent that its enforceability is limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, and (ii) laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies and except as enforceability of
the indemnity and contribution provisions contained in Section 7 hereof may be
limited by applicable law or principles of public policy.
 
17

--------------------------------------------------------------------------------


(e)  The Escrow Documents, when executed and delivered by or on behalf of the
Placement Agent, shall constitute a legal, valid, and binding obligation of the
Placement Agent enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application relating to or
affecting enforcement of creditors’ rights generally and (ii) laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.
 

4.
Offering and Sale of the Units.

 
(a)  On the basis of the representations, warranties, and covenants herein
contained, but subject to the terms and upon the conditions herein set forth,
the Placement Agent is hereby appointed the Placement Agent of Omnia Luo and
Wentworth on an exclusive basis during the Offering Period for the purpose of
finding subscribers for the Units on a best-efforts basis for the account of
Wentworth (conditioned upon closing of the Exchange Agreement) at $25,000 per
Unit (“Offering Price”) to an unlimited number of “accredited investors” (as
such term is defined in Rule 501 of Regulation D) (“Accredited Investors”)
pursuant to and in accordance with the Securities Act. The minimum subscription
amount per subscriber will be $25,000 unless Omnia Luo agrees to accept a lesser
amount. Subject to the performance by Omnia Luo and Wentworth of all their
respective obligations to be performed hereunder, and to the completeness and
accuracy of all the representations and warranties contained herein, the
Placement Agent hereby accepts such agency and agrees on the terms and
conditions herein set forth to use its best efforts during the Offering Period
to find subscribers for the Units at the Offering Price.
 
(b)  Each Investor desiring to purchase Units will be required to: (i) complete,
execute, and deliver to the Placement Agent an executed copy of a Securities
Purchase Agreement in the form attached as Exhibit A hereto together with an
Investor Questionnaire, and (ii) deliver to the Escrow Agent payment for such
purchase in the form of a wire transfer of immediately available funds in the
amount that the Investor desires to purchase in accordance with the wire
transfer instructions set forth in the Securities Purchase Agreement. Any
payment received that is not accompanied or preceded by the required
documentation will be returned to an Investor by the end of the next business
day following receipt. The Escrow Agent, upon receipt of such funds, will hold
the funds in an escrow account pursuant to the Escrow Documents. The Placement
Agent shall promptly forward each executed Securities Purchase Agreement
received to Omnia Luo for acceptance or rejection, together with a schedule
setting forth the name and address of each subscriber and the amount received
from each subscriber. The Placement Agent acknowledges that Omnia Luo may limit
its acceptance of subscriptions in any manner it deems prudent and may reject
any subscription for any reason, and the Placement Agent agrees that any such
rejection of a subscription obtained by the Placement Agent or by the
Participating Agent shall be deemed not to be a sale made by the Placement Agent
or by the Selected Dealers.
 
(c)  In the event that acceptable subscriptions for $4,000,000 in aggregate
principal amount of the Units (the “Minimum Amount”) shall not have been
received and accepted by the Placement Agent and accepted by Omnia Luo at the
end of the Offering Period, all funds received from subscribers (if any) shall
be returned in full, and the Placement Agent’s agency and this Agreement shall
terminate without any obligation on their part or on the part of Omnia Luo or
Wentworth.
 
(d)  If the Placement Agent has received subscriptions for the Minimum Amount
and such subscriptions have been accepted by Omnia Luo (in its sole discretion)
and the other conditions to Closing of the Offering have been satisfied, the
Placement Agent shall promptly notify Omnia Luo in writing of the aggregate
amount of Units for which the Placement Agent has received subscriptions (the
“Notice Date”). Payment of the purchase price for the Units, and delivery, with
respect to each subscriber for the Units, of a copy of a Securities Purchase
Agreement signed by such subscriber (the “Closing”), shall then be made at such
place and time as shall be agreed upon between the Placement Agent and Omnia
Luo, no later than the fifth full business day after the Notice Date (the
“Closing Date”). The Placement Agent shall use its commercial best efforts,
subject to the terms and conditions of this Agreement, to expedite the
occurrence of the Closing within 14 days following completion of the road show
for the Offering.
 
(e)  As compensation for the Placement Agent’s services, Omnia Luo will pay the
Placement Agent a cash fee (“Fee”) with respect to all subscriptions as to which
the payments and deliveries provided for in this Section 4 are made at the
Closing Date equal to 7.75% of the gross proceeds from the Offering. Such cash
Fees shall be paid to the Placement Agent, in immediately available funds,
pursuant to a mutually agreeable disbursement schedule provided to Omnia Luo by
the Placement Agent prior to the Closing Date.
 
18

--------------------------------------------------------------------------------


(f)  [reserved] 
 
(g)  In addition, Omnia Luo agrees to pay the Placement Agent a non-accountable
expense allowance (“Allowance”) equal to 1.5% of the gross proceeds from the
Offering. Omnia Luo has paid to the Placement Agent a $15,000 non-refundable
advance against the Allowance prior to the date of this Agreement. Such
Allowance (less any advance previously paid) shall be paid to the Placement
Agent, on the Closing Date by bank wire transfer payable in immediately
available funds.
 
(h)  Omnia Luo will pay all costs and expenses incurred by it related to the
Offering and/or the performance of Omnia Luo’s obligations under this Agreement,
including preparation and distribution of the Memorandum and related
documentation, accounting fees, legal fees, experts’ fees, consultants’ fees,
escrow fees, filing fees with the SEC and applicable states, any costs and
expenses to qualify the Shares and Warrants for sale in any state, any all costs
and expenses (including travel) for investor or road show presentations (the
latter subject to budget or guidelines to be established by mutual agreement
between it and the Placement Agent), and any and all costs and expenses incurred
by the Placement Agent in connection with the preparation of closing books.
Except for the specific roadshow and related travel expenses of Placement Agent
set forth above, Omnia Luo shall not be responsible for any expenses of the
Placement Agent or any Selected Dealers (as hereinafter defined) incurred in
connection with the Offering, including, but without limitation, attorneys’ fee,
operating expenses, travel expenses and other incidental expenses incurred by
the Placement Agent or any Selected Dealers.
 
(i)  Neither the Placement Agent, Omnia Luo, Wentworth nor any Selected Dealer
(as hereinafter defined) shall, directly or indirectly, pay or award any
finder’s fees, commissions or other compensation to any person engaged by a
potential investor for investment advice as an inducement to such advisor to
advise the purchase of the Units; provided, however, that normal sales
commissions payable to a registered broker-dealer or other properly licensed
person for selling the Units shall not be prohibited hereby.
 
(j)  As additional compensation, Wentworth will issue to the Placement Agent or
its designee on the Closing Date a Common Stock purchase warrant (the “Agent
Warrants”) in the form attached hereto as Exhibit C granting such party the
right to purchase from Wentworth for a period commencing after the Closing Date
and ending five years after the Closing Date, a number of shares of Common Stock
equal to 10% of the number of the Shares purchased at the Closing. Such Agent
Warrants shall be issued by Wentworth to the Placement Agent in accordance with
the Placement Agent’s instructions, for an issue price of $.0001 per warrant.
The Agent Warrants shall be exercisable at an exercise price equaling $1.5625
per share. Such Agent Warrants shall not be redeemable by Wentworth and may be
exercised on a cashless or net-issuance basis. Wentworth hereby grants the same
registration rights to the Placement Agent or its designees with respect to the
shares of Common Stock underlying the Agent Warrants as are granted to Investors
with respect to the Warrants as set forth in this Agreement and the Common Stock
issuable upon exercise of the Warrants shall be registered on the Initial
Registration Statement (as defined in the Registration Rights Agreement),
subject to such cutback or registration priority provisions set forth the
Registration Rights Agreement.
 
(k)  In connection with the Offering, the Placement Agent will, to the extent
within its control or subject to its oversight or supervision, conduct the
Offering in accordance with the applicable provisions of the Securities Act and
Regulation D so as to preserve for Omnia Luo the exemption provided by Rule 506
of Regulation D. The Placement Agent agrees not to offer or sell the Units by
means of (i) any means of general solicitation, including any advertisement,
article, notice, or other communication published in any newspaper, magazine, or
similar media or broadcast over television or radio or (ii) any seminar or
meeting, whose attendees have been invited by any general solicitation or
general advertising. Prior to the sale of any of the Units, the Placement Agent
will have reasonable grounds to believe, and in fact believe, that each
subscriber for the Units is an Accredited Investor. The Placement Agent agrees
not to disclose any material nonpublic information regarding Omnia Luo to any
subscriber except as such disclosure may be permitted pursuant to Regulation FD,
or is included in the Memorandum, or is otherwise agreed to in writing in
advance by Omnia Luo.
 
(l)  In connection with the performance of its obligations under this Agreement,
the Placement Agent may engage, for the account of Omnia Luo, the services of
one or more broker-dealers (“Selected Dealers”) who are members of FINRA (as
well as foreign broker-dealers who are not members of FINRA pursuant to FINRA
Rule 2420) and who are acceptable to Omnia Luo, and, as compensation for their
services, shall pay to such Selected Dealers an amount to be negotiated between
the Placement Agent and such Selected Dealers. Such amount will be paid to the
Selected Dealers by the Placement Agent only out of the cash fees received by
you in respect of sales of the Units as described in paragraph (e) of this
Section 4, and Omnia Luo shall have no obligation to any Selected Dealers
respecting any such payment. The arrangements, if any, between Omnia Luo, you,
and any Selected Dealer shall be set forth in an Selected Dealer Agreement
(“Selected Dealer Agreement”), which shall provide, among other things, that
such Selected Dealer shall be deemed to have agreed to the matters set forth
herein as if the Selected Dealer were a signatory hereof. Nothing contained in
this Agreement or in the Selected Dealer Agreement shall be deemed to constitute
the Selected Dealers, if any, as agents of the Placement Agent, and the
Placement Agent shall not be liable to Omnia Luo in respect of the performance
by the Selected Dealers, if any, of any representations, warranties or covenants
of such Selected Dealers contained herein or in the Selected Dealer Agreement,
provided, however, that the Placement Agent shall have exercised reasonable care
in its selection and monitoring of the activities of such Selected Dealers.
 
19

--------------------------------------------------------------------------------


 

5.
Covenants and Agreements of Omnia Luo and Wentworth.

 
Omnia Luo and Wentworth severally and not jointly prior to the consummation of
the transactions contemplated in the Exchange Agreement, and jointly and
severally after the consummation of the transactions contemplated in the
Exchange Agreement, covenant and agree with the Placement Agent that:
 
(a)  Except as contemplated or described in this Agreement, the Exchange
Agreement or in a public disclosure made prior to the date hereof, neither Omnia
Luo nor Wentworth will, prior to the Closing Date, incur any material liability
or obligation, direct or contingent, or enter into any material transaction, in
each case, other than in the ordinary course of business. Neither Omnia Luo nor
Wentworth will, prior to the Closing Date, declare or pay any dividend on its
shares of common or preferred stock or any distribution on its common or
preferred stock payable to stockholders of record on a date prior to the Closing
Date.
 
(b)  Omnia Luo and Wentworth will cooperate with the Placement Agent to enable
the Shares and Warrants to be qualified for sale under the securities laws of
such jurisdictions as the Placement Agent may designate, subject to approval by
Omnia Luo, and at the Placement Agent’s request Wentworth will make such
applications and furnish such information as may be required of it for that
purpose; provided, however, that the Placement Agent and Omnia Luo shall first
determine whether an exemption from registration other than the Uniform Limited
Offering Exemption (ULOE) or a similar exemption is available in each such
jurisdiction and Wentworth shall not be required to qualify to do business or to
file a general consent to service of process in any such jurisdiction or to
subject itself to taxation. Wentworth will, from time to time, prepare and file
all applications, forms and documents required in each jurisdiction where the
Shares and Warrants are to be qualified or registered or qualified or offered in
an exempt transaction under the state securities laws, and Wentworth will
continue such qualifications in effect for so long a period as the Placement
Agent may reasonably request for the distribution of the Shares and Warrants.
Wentworth shall provide the Placement Agent with copies of all applications,
forms and documents filed in each jurisdiction.
 
(c)   Omnia Luo will make available to the Placement Agent and each purchaser of
the Units at a reasonable time prior to the Closing Date the opportunity to ask
questions and receive answers concerning the terms and conditions of the
Offering and to obtain any additional information that Omnia Luo possess or can
acquire without unreasonable effort or expense that is necessary to verify the
accuracy of any information in the Memorandum relating to Omnia Luo or otherwise
furnished by Omnia Luo to the Placement Agent or any purchaser of the Units.
 
(d)  Wentworth or its counsel will prepare and file a Form D (and any and all
amendments or supplements thereto) with the SEC in timely manner and deliver
copies thereof to the Placement Agent, together with copies of all forms
(including without limitation, Form Ds) and other documents and/or materials
filed either before or after the Closing, and comply with Regulation D and all
applicable state Blue Sky laws and make any fillings required by the SEC and
state securities authorities in a timely manner.
 
(e)  Wentworth will not offer or sell any securities of Wentworth that are of
the same or a similar class as the Shares and Warrants for a period of six
months after the Closing Date, other than those offers or sales of securities
under an employee benefit plan as defined in Rule 405 under the Securities Act,
in connection with options, warrants, or convertible securities outstanding as
of the Closing Date, or in connection with an acquisition of assets or another
business by Wentworth, if such offering will be integrated with the Offering of
the Shares and Warrants pursuant to this Agreement for purposes of the
exemptions under Regulation D, so as to invalidate the exemption from
registration relied on to offer and sell the Shares and Warrants.
 
(f)  For a period of at least 24 months following the Closing Date, Wentworth
will maintain the registration of Wentworth’s common stock under Section 12 of
the Exchange Act so long as the Exchange Act requires it to be so registered,
will comply in all respects with its reporting and filing obligations under the
Exchange Act, and will not take any action or file any document (whether or not
permitted by the Exchange Act or the rules thereunder) to terminate or suspend
such registration or to terminate or suspend its reporting and filing
obligations under said Act unless required to do so by the Exchange Act.
 
20

--------------------------------------------------------------------------------


(g)  For a period of at least 24 months following the Closing Date, Wentworth
will use its best efforts (i) to timely file all reports required to be filed by
Wentworth under the Securities Act and the Exchange Act (including the reports
pursuant to Section l3(a) or 15(d) of the Exchange Act referred to in
subparagraph (c)(1) of Rule 144) and the rules and regulations adopted by the
Commission thereunder), (ii) if Wentworth is not required to file reports
pursuant to such sections, Wentworth will prepare and furnish to the purchasers
of the Shares and Warrants and make publicly available in accordance with Rule
144(c) such information as is required for the purchasers to sell the shares
underlying the Shares and Warrants under Rule 144, and (iii) to take such
further action as any holder of the Shares and Warrants may reasonably request,
all to the extent required from time to time to enable the purchasers to sell
shares underlying the Shares and Warrants without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144,
including causing its attorneys to issue and deliver any appropriate legal
opinion required to permit a purchaser to sell shares underlying the Shares and
Warrants under Rule 144 upon receipt of appropriate documentation relating to
such sale.
 
(h)  Omnia Luo and Wentworth shall use commercially reasonable efforts to
consummate the Transactions.
 
(i)  Before any party to this Agreement releases any information referring to
another party’s role in the Offering or uses another party’s name in a manner
which may result in public dissemination thereof, the prospective releaser shall
furnish drafts of all documents or prepared oral statements to the other party
for comments, and shall not release any information relating thereto without the
prior written consent of the other party. Nothing herein shall prevent a party
hereto from releasing any information to the extent that such release is
required by law, rule or regulation.
 
6.  Memorandum. Omnia Luo warrants and represents to the Placement Agent that
the Memorandum, and any amendments or supplements thereto, as of the date
hereof, and at all subsequent times through the Closing, together with all other
information concerning Omnia Luo provided to the Placement Agent in connection
with the Offering, shall in all material respects conform to any applicable
provisions of the Securities Act, the rules and regulations under the Securities
Act and state securities laws, and shall not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, in light of the
circumstances under which they were made. Wentworth warrants and represents to
the Placement Agent and Omnia Luo that all information concerning Wentworth
provided to Omnia Luo or the Placement Agent for use in the Memorandum or
otherwise in connection with the Offering, shall in all material respects
conform to any applicable provisions of the Securities Act, the rules and
regulations under the Securities Act and state securities laws, and shall not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, in light of the circumstances under which they were made.
 
7.  Indemnification and Contribution.
 
(a)  Omnia Luo agrees to indemnify and hold harmless the Placement Agent, each
Selected Dealer, and each person, if any, who controls the Placement Agent or
such Selected Dealer within the meaning of the Securities Act (the “Placement
Agent Indemnified Parties”), along with the agents and advisors of such
Indemnified Parties, against any losses, claims, damages, liabilities, or
expenses (including, unless Omnia Luo elects to assume the defense as
hereinafter provided, the reasonable cost of investigating and defending against
any claims therefor and counsel fees incurred in connection therewith), joint or
several, which arise out of Omnia Luo’s breach of a representation or warranty
or covenant or agreement contained in this Agreement (it being understood that
in the event the Transactions are not completed, Omnia Luo shall not provide any
indemnity or contribution with respect to breaches by Wentworth). Omnia Luo will
be entitled to participate at its own expense in the defense, or if it so
elects, to assume the defense of any suit brought to enforce any such liability,
but, if Omnia Luo elects to assume the defense, such defense shall be conducted
by counsel chosen by it and reasonably acceptable to the indemnified parties. In
the event Omnia Luo elects to assume the defense of any such suit and retain
such counsel, the Placement Agent Indemnified Parties may retain additional
counsel but shall bear the fees and expenses of such counsel unless (i) Omnia
Luo shall have specifically authorized in writing the retaining of such counsel
(ii) the Placement Agent Indemnified Parties and Omnia Luo have been advised by
counsel that one or more material legal defenses may be available to the
Placement Agent Indemnified Parties that may not be available to Omnia Luo in
which case the Placement Agent Indemnified Parties shall have the right to
employ separate counsel to represent them and assume their defense (in which
case, Omnia Luo’s counsel shall not represent them). In no event shall Omnia Luo
be liable for the fees and expenses of more than one counsel for all the
Placement Agent Indemnified Parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. Omnia Luo shall not be required
to indemnify any person for any settlement of any such claim effected without
Omnia Luo’s consent, which shall not be unreasonably withheld. Omnia Luo shall
not, without an indemnified party’s consent, consent to the entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof, the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. This
indemnification obligation will be in addition to any primary liability that
Omnia Luo might otherwise have.
 
21

--------------------------------------------------------------------------------


(b)  The Placement Agent agrees (and each Selected Dealer shall pursuant to
their individual Selected Dealer agreement jointly and severally agree) to
indemnify and hold harmless Omnia Luo, each of Omnia Luo’s officers, directors
and each other person, if any, who controls Omnia Luo within the meaning of the
Securities Act (the “Omnia Luo Indemnified Parties”), against any losses,
claims, damages, liabilities, or expenses (including, unless the Placement
Agent, or such Selected Dealer elects to assume the defense, the reasonable cost
of investigating and defending against any claims therefor and counsel fees
incurred in connection therewith), which (i) arise out of any untrue statement
of a material fact with respect to Omnia Luo made by the Placement Agent or such
Selected Dealer to any purchaser of Shares and Warrants not contained in an
Exchange Act Document, the Memorandum or other written material provided to the
Placement Agent or such Selected Dealer by Omnia Luo, (ii) arise out of any acts
or omissions by the Placement Agent, any Selected Dealer, or any purchaser of
the Shares or Warrants that cause the offering to involve a public offering
under the Securities Act or such party’s failure to be properly licensed to sell
the Shares or Warrants, or (iii) arise out of such party’s breach of a
representation or warranty or covenant or agreement contained in this Agreement;
provided, however, that in no case shall the Placement Agent or any Selected
Dealer be liable with respect to any claims made against any Omnia Luo
Indemnified Parties or any such person against whom the action is brought unless
Omnia Luo or such person shall have notified the Placement Agent or such
Selected Dealer, as the case may be, in writing within a reasonable time after
the summons or other first legal process giving information of the nature of the
claim shall have been served upon Omnia Luo or such person, if such failure
materially and adversely prejudices the indemnifying party, and failure to
provide such notification shall not relieve the Placement Agent or such Selected
Dealer from any liability that the Placement Agent or such Selected Dealer may
have to Omnia Luo or such person otherwise than on account of the indemnity
agreement contained in this paragraph. The Placement Agent or such Selected
Dealer shall be entitled to participate at its expense in the defense, or if the
Placement Agent or such Selected Dealer so elect, to assume the defense of any
suit brought to enforce any such liability, but, if the Placement Agent or such
Selected Dealer elect to assume the defense, counsel chosen by the Placement
Agent or such Selected Dealer and reasonably acceptable to Omnia Luo shall
conduct such defense. In the event that the Placement Agent or such Selected
Dealer elect to assume the defense of any such suit and retain such counsel,
Omnia Luo, said officers and directors and any person or persons, defendant or
defendants in the suit, may retain additional counsel but shall bear the fees
and expenses of such counsel unless (i) the indemnifying parties shall have
specifically authorized the retaining of such counsel, (ii) the parties to such
suit include the Placement Agent, such Selected Dealer, or such controlling
person or persons, and Omnia Luo and the Placement Agent, such Selected Dealer,
or such controlling person or persons have been advised by counsel that one or
more material legal defenses may be available to Omnia Luo that may not be
available to the Placement Agent or them, in which case the Omnia Luo
Indemnified Parties shall have the right to employ separate counsel to represent
them and assume their defense (in which case, the Placement Agent or Selected
Dealer’s counsel shall not represent them). The Placement Agent or such Selected
Dealer shall not be liable to indemnify any person for any settlement of any
such claim effected without its consent, which consent shall not be unreasonably
withheld. The Placement Agent or any Selected Dealer shall not, without the
consent of Omnia Luo, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof, the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. This indemnification
obligation will be in addition to any primary liability that the Placement Agent
or any Selected Dealer might otherwise have.
 
(c)  If the indemnification provided for in this Section 7 is unavailable, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
expenses (or actions in respect thereof) in such proportion as is appropriate to
reflect not only the relative benefits received by Omnia Luo on one hand and the
Placement Agent and the Selected Dealers, if any, on the other from the
Offering, but also the relative fault of Omnia Luo on the one hand and the
Placement Agent and the Selected Dealers, if any, on the other in connection
with the statements or omissions which resulted in such losses, claims, damages,
liabilities, or expenses (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative benefits received by Omnia Luo
on the one hand and the Placement Agent and the Selected Dealers, if any, on the
other, shall be deemed to be in the same proportion as the total gross proceeds
from the Offering (before deducting expenses) received by Omnia Luo, bear to the
total cash fees received by the Placement Agent and the Selected Dealers, if
any, pursuant to Section 4(e) and the value of the Agent Warrant issued to the
Placement Agent and the Selected Dealers, if any, pursuant to Section 4(i)
(collectively, the “Placement Agent Proceeds”). The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by Omnia Luo, the Placement
Agent, or a Selected Dealer, the party’s relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission,
and whether a party breached a representation or warranty or covenant or
agreement contained in this Agreement. Omnia Luo and the Placement Agent and the
Selected Dealers agree that it would not be just and equitable if contribution
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to above.
The amount paid or payable by an indemnified party as a result of the losses,
claims, damages, liabilities or expenses (or actions in respect thereof)
referred to above shall be deemed to include any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
22

--------------------------------------------------------------------------------


(d)  The indemnification required by this Section 7 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or such losses, claims, damages,
liabilities, or expenses are incurred.
 
(e)  Notwithstanding anything to the contrary contained in this Agreement:
(i) the Placement Agent and the Selected Dealers shall not be liable for any
special, exemplary or punitive damages and (ii) the maximum amount of any
indemnifiable losses, claims, damages, liabilities, or expenses which may be
recovered from either the Placement Agent or the Selected Dealers, in the
aggregate, shall equal the Placement Agent Proceeds received by such
indemnifying party.
 
8.  Survival of Indemnities, Representations, Warranties, etc. The respective
representations and warranties of the Placement Agent, Omnia Luo and Wentworth
as set forth in this Agreement or made by them respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Placement Agent, Omnia Luo, or any of
the officers or directors of Omnia Luo or any controlling person, and shall
survive delivery of and payment for the Units for 24 months following the
Closing.
 
9.  Conditions of the Placement Agent’s Obligations. The Placement Agent’s
obligations hereunder are subject to: (i) the representations and warranties
made by Omnia Luo in Sections 2(a) and 6 shall be true and correct in all
material respects at and as of the date hereof (except for such representations
and warranties qualified by materiality, which shall be true and correct in all
respects and except for such representation and warranties qualified by an other
date, which shall be true and correct as of such other date); (ii) the
representations and warranties made by Omnia Luo and Wentworth in Sections 2(a),
2(b) and 6 shall be true and correct in all material respects at and as of the
Closing Date (except for such representations and warranties qualified by
materiality, which shall be true and correct in all respects and except for such
representation and warranties qualified by an other date, which shall be true
and correct as of such other date); (iii) the compliance in all material
respects at and as of the Closing Date by Omnia Luo and Wentworth with its
covenants and agreements contained herein and in any other Transaction Document,
Escrow Document, as applicable, or Related Agreement, and other provisions
hereof and thereof to be satisfied at or prior to the Closing Date; and (iv) the
following additional conditions:
 
(a)  The Transactions (other than the sale of Units) shall have been
consummated.
 
(b)  The Placement Agent shall have received a certificate, dated the Closing
Date, on behalf of Wentworth by the Chief Executive Officer or the President and
the Chief Financial or Accounting Officer of Wentworth to the effect that:
 
(i)  The representations and warranties in Sections 2(a), 2(b) and 6 are true
and correct in all material respects at and as of the Closing Date (except for
such representations and warranties qualified by materiality, which shall be
true and correct in all respects and except for such representation and
warranties qualified by an other date, which shall be true and correct as of
such other date), and Omnia Luo and Wentworth has complied with all the
agreements and satisfied in all material respects all the conditions on its part
to be performed or satisfied at or prior to the Closing Date;
 
(ii)  The Transactions (other than the sale of Units) have been consummated;
 
(iii)  The representations and warranties of Wentworth contained in the
Securities Purchase Agreement entered into with the Investors are true and
correct in all material respects as of the date of such certificate (except for
such representations and warranties qualified by materiality, which shall be
true and correct in all respects and except for such representation and
warranties qualified by another date, which shall be true and correct as of such
other date);
 
23

--------------------------------------------------------------------------------


(iv)  Between the date of this Agreement and the Closing Date, no litigation has
been instituted or, to the knowledge of Wentworth, threatened in writing against
Omnia Luo or Wentworth; and
 
(v)  Between the date of this Agreement and the Closing Date, there has not been
any material adverse change in the financial condition, business, prospects or
results of operations of Omnia Luo or Wentworth.
 
(c)  Registration Rights Agreement. Wentworth shall have entered into the
Registration Rights Agreement with the purchasers of Units, certain other
stockholders of Wentworth, certain shareholders of Omnia Luo who will become
stockholders of Wentworth, and the Placement Agent.
 
(d)  Wentworth shall have accepted subscriptions in such amount as mutually
determined by Wentworth and the Placement Agent, but not less than the Minimum
Amount.
 
(e)  The conditions set forth in the Securities Purchase Agreement between
Wentworth and each Investor shall have been satisfied.
 
(f)  The Placement Agent shall have received an Opinion of Omnia Luo’s US.
counsel, as to matters reasonably requested by the Placement Agent.
 
(g)  Wentworth shall have filed the Proxy/Information Statement contemplated by
the Exchange Agreement with the SEC.
 
(h)  Wentworth shall have obtained all consents, waivers and approvals required
in connection with the consummation of the transactions contemplated by the
Offering, other than consents, waivers and approvals the absence of which,
either alone or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.
 
(i)  If the Closing Date occurs after November 13, 2007, on or prior to the
Closing Date, Omnia Luo shall have delivered to the Placement Agent a complete
copy of the unaudited financial statements (including any related notes thereto)
of Omnia Luo and each member of the Group, on a consolidated basis, for the
three-month period ended September 30, 2007 (the “September Financial
Statements”), prepared in accordance with US. GAAP applied on a consistent basis
throughout such period (except as may be indicated in the notes thereto), and
reviewed by an independent accountant registered with PCAOB, and the September
Financial Statements shall fairly present in all material respects the financial
position of Omnia Luo and the members of the Group, on a consolidated basis, at
September 30, 2007 and the results of its operations and cash flows for such
period, except that such unaudited interim financial statements may be subject
to normal adjustments which do not have, and are not expected to have, a
Material Adverse Effect on any of the Affiliated Companies.
 
(j)  Immediately prior to Closing, Wentworth shall be in compliance with the
reporting requirements under the Exchange Act.
 
If any of the conditions provided for in this Section 9 shall not have been
satisfied when and as required by this Agreement, and such conditions are not
capable of being satisfied during the Offering Period (inclusive of all
extensions which may be effected by Omnia Luo under this Agreement without
consent of the Placement Agent), then this Agreement may be terminated by the
Placement Agent by notifying Omnia Luo of such termination in writing at or
prior to the Closing Date, but the Placement Agent shall be entitled to waive
any of such conditions.
 
10.  Effective Date. This Agreement shall become effective at 11: 00 AM., New
York time, on the date hereof (the “Effective Time”).
 
11.  Termination. In the event of any termination of this Agreement under this
or any other provision of this Agreement, there shall be no liability of any
party to this Agreement to any other party, other than as provided in Sections 7
and 8, and this Section 11. This Agreement may be terminated after the Effective
Time by (a) Omnia Luo for any reason by notice to the Placement Agent, and
(b) the Placement Agent by notice to Omnia Luo (i) if, Omnia Luo shall
materially breach any of its representations and warranties in this Agreement or
shall fail to fulfill its covenants and agreements contained in this Agreement
on or prior to the end of the Offering Period; (ii) if at or prior to the
Closing Date there shall have been a material escalation of hostilities between
the United States and any foreign country (other than Iraq), or any other
material insurrection or armed conflict involving the United States which, in
the reasonable judgment of the Placement Agent after consultation with Omnia
Luo, makes it impracticable or inadvisable to offer or sell the Share and
Warrants; or (iii) if there shall be any material litigation or regulatory
action, pending or threatened in writing against or involving Omnia Luo, which,
in the reasonable judgment of the Placement Agent after consultation with Omnia
Luo, makes it impracticable or inadvisable to offer or deliver the Units on the
terms contemplated by this Agreement. This Agreement shall automatically
terminate at the end of the Offering Period in the absence of a Closing. Section
12 of this Agreement shall automatically terminate on the first anniversary of
the Closing Date.
 
24

--------------------------------------------------------------------------------


If, and only if, Omnia Luo terminates this Agreement after it becomes effective
for any reason (other than the Placement Agent’s material failure to comply with
its obligations under this Agreement or material breach of its representations
and warranties) or the Offering fails to close because of Omnia Luo’s material
breach of any representations or warranties contained in this Agreement or Omnia
Luo’s failure in any material respect to fulfill its covenants and agreements
contained in this Agreement, Omnia Luo shall pay the Placement Agent its actual
out-of-pocket expenses incurred (less than amount of the advance of the
Allowance paid under Section 4(g)).
 
12.  Confidentiality. The Placement Agent agrees to treat confidentially any
material nonpublic information that is furnished to the Placement Agent (or to
parties acting on their behalf) by or on behalf of Omnia Luo (the “Information”)
until such time as such Information is disclosed to the public (including
disclosures in SEC filings). The Placement Agent agrees that it will use the
Information only for the purposes related to a determination of its willingness
to act as an exclusive selling agent pursuant to this Agreement, and that the
Information will be kept confidential by them and their partners, members,
managers, officers, directors, employees, agents, and other affiliates
(collectively, the “Affiliates”), and their attorneys and accountants
(collectively, the “Professionals”); provided, however, that the Information may
be disclosed to (a) Selected Dealers, Affiliates and Professionals who need to
know such Information for the purpose of evaluating or providing services in
connection with the Placement Agent and their clients’ investment in Omnia Luo;
provided such parties agree to be bound by this undertaking, (b) to any federal
or state regulatory agency and their employees, agents, and attorneys
(collectively, “Regulators”) for the purpose of making any filings with
Regulators if disclosure of such Information is required by law (provided that
you advise Omnia Luo in writing of the Information to be so disclosed within a
reasonable time prior to such filing), (c) any other person to which Omnia Luo
consents in writing prior to any such disclosure, and (d) any potential Investor
or its Affiliates or Professionals who need to know such Information for the
purpose of evaluating the transaction contemplated hereby, if such Investor has
executed a confidentiality agreement with Omnia Luo, such Investor has agreed to
keep the Information confidential and to cause its Affiliates and Professionals
to keep the Information confidential, and to refrain from trading in securities
of Wentworth or Omnia Luo
 
In the event that the Placement Agent is requested or required (by oral
questions, documents, subpoena, civil investigation, demand, interrogatories,
request for information, or other similar process) to disclose to any
Governmental Entity any information supplied to such party, Selected Dealers,
its Affiliates, or its Professionals in the course of their dealings with Omnia
Luo or their respective representatives, such Placement Agent agrees that it
will provide Omnia Luo with prompt notice of such request(s) so that Omnia Luo
may seek an appropriate protective order and/or waiver of compliance with the
provisions of this Agreement. It is further agreed that, if a protective order
is not obtained, or a waiver is not granted hereunder, and such Placement Agent
is nonetheless, in the opinion of counsel, compelled to disclose information
concerning Omnia Luo to any Governmental Entity, such Placement Agent may
disclose such information to such Governmental Entity without liability
hereunder. Such Placement Agent will exercise its commercially reasonable
efforts, at Omnia Luo’s expense, to obtain a protective order or other reliable
assurance that confidential treatment will be accorded the Information.
 
13.  Notices. All notices or other communications that are required or permitted
under this Agreement shall be in writing and sufficient if delivered by hand, by
facsimile transmission, by registered or certified mail, postage pre-paid, by
electronic mail, or by courier or overnight carrier, to the persons at the
addresses set forth below (or at such other address as any party shall have
furnished to the other parties in writing), and shall be deemed to have been
delivered as of the date so delivered:
 
25

--------------------------------------------------------------------------------


If to Omnia Luo: Omnia Luo Group Limited
 
Room 101, Building E6,
Huaqiaocheng East Industrial Park
Nanshan District, Shenzhen, 518053
The People’s Republic of China
Telephone: +86 (755) 8245-1808
Facsimile: +86 (755) 8242-6695
Attention: Chief Financial Officer
 
with a copy (for informational
purposes only to:  Thelen Reid Brown Raysman & Steiner LLP
 
875 Third Avenue
New York, NY
Telephone: (212) 603-2214
Facsimile: (212) 208-3093
Attention: David M. Warburg, Esq.
 
If to the Placement Agent (at any time) or to Wentworth (prior to Closing):
 
Placement Agent
Address
Telephone: XXX-XXX-XXXX
Facsimile: YYY-YYY-YYYY
Attention: ZZZZZZZ


with a copy (for informational purposes only) to: 
Law Firm
Address
Telephone: XXX-XXX-XXXX
Facsimile: YYY-YYY-YYYY
Attention: ZZZZZZZ


 
Omnia Luo confirms that it has irrevocably appointed Thelen Reid Brown Raysman &
Steiner LLP, 875 Third Avenue, New York, NY 10022 (“TRBRS”)] as its agent for
the receipt of service of process in the United States. Omnia Luo agrees that
any document may be effectively served on it in connection with any action, suit
or proceeding in the United States by service on its agent. The Placement Agent
consents and agrees that Omnia Luo may, in its reasonable discretion,
irrevocably appoint a substitute agent for the receipt of service of process
located within the United States, and that upon such appointment, the
appointment of TRBRS may be revoked.
 
Any document shall be deemed to have been duly served if marked for the
attention of TRBRS at its address as set forth in Section 13 or such other
address in the United States as may be notified to the party wishing to serve
the document and (a) left at the specified address if its receipt is
acknowledged in writing; or (b) sent to the specified address by post,
registered mail return receipt requested. In the case of (a), the document will
be deemed to have been duly served when it is left and signed for. In the case
of (b), the document shall be deemed to have been duly served when received and
acknowledged.
 
If Omnia Luo’s agent at any time ceases for any reason to act as such, Omnia Luo
shall appoint a replacement agent having an address for service in the United
States and shall notify the Placement Agent of the name and address of the
replacement agent. Failing such appointment and notification, the holders of a
majority of the Shares shall be entitled by notice to Omnia Luo to appoint a
replacement agent to act on Omnia Luo’s behalf. The provisions of this Section
13 applying to service on an agent apply equally to service on a replacement
agent.
 
14.  Successors. This Agreement shall inure to the benefit of and be binding
upon the Placement Agent, and Selected Dealers, Omnia Luo, Wentworth and their
respective successors and legal representatives, except that neither Omnia Luo
nor the Placement Agent may assign or transfer any of its or their rights or
obligations under this Agreement without the prior written consent of the other;
provided, however, that upon consummation of the Transactions, Wentworth shall
succeed to all of the rights and assume all of the obligations of Omnia Luo
under this Agreement without the need for further consent of the parties.
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any person other than the persons mentioned in the preceding
sentence any legal or equitable right, remedy or claim under or in respect of
this Agreement, or any provisions herein contained, this Agreement and all
conditions and provisions hereof being intended to be and being for the sole and
exclusive benefit of such persons and for the benefit of no other person; except
that the indemnities of Omnia Luo contained in this Agreement shall also be for
the benefit of the person or persons, if any, who control the Placement Agent or
any Selected Dealers within the meaning of Section 15 of the Securities Act, and
the Placement Agent’s and any Selected Dealer’s indemnities shall also be for
the benefit of each officer and director of Omnia Luo and the person or persons,
if any, who control Omnia Luo within the meaning of Section 15 of the Securities
Act.
 
26

--------------------------------------------------------------------------------


15.  Governing Law: Jurisdiction: Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
16.  Lock-Up Agreement. The Placement Agent agrees (and shall cause its
Affiliates to agree) that during the period commencing on the date of this
Agreement and ending six months following the first Effective Date (as defined
in the Registration Rights Agreement) it will not (i) sell, offer to sell,
contract or agree to sell, hypothecate, hedge, pledge, grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
any Common Stock or warrants or other rights to purchase Common Stock, or (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of Common Stock, or
warrants or other rights to purchase Common Stock, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise
(collectively, a “Transfer”). Notwithstanding the foregoing, the Placement Agent
is not subject to this Section 16 in connection with its market-making
operations.
 
17.  Currency. As used herein, “Dollar”, “US Dollar” and “$” each mean the
lawful money of the United States.
 
18.  Miscellaneous Provisions.
 
(a)  Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(b)  Modification, Amendment or Waiver. This Agreement may not be modified or
amended except by written agreement executed by the parties hereto. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.
 
(c)  Number and Gender of Words. Whenever the contest so requires, the masculine
shall include the feminine and neuter, and the singular shall include the
plural, and conversely.
 
(d)  Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.
 
27

--------------------------------------------------------------------------------


(e)  No Partnership. Each of the parties hereto agree and acknowledge that
neither of the Placement Agent is a principal of or a partner with, or does not
control in any way, Omnia Luo or its employees or agents and nothing contained
in this Agreement shall be deemed to create any partnership or other similar
arrangement between Omnia Luo and the Placement Agent.
 
(f)  Entire Agreement. This Agreement contains the entire understanding between
the parties and supersedes any prior understandings or written or oral
agreements between them respecting the subject matter hereof, including the
letter agreement dated January 9, 2007 between Omnia Luo and an affiliate
(AAAAAAAA) of the Placement Agent.
 
(g)  Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
(h)  No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
(i)  Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
(j)  No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
 
[Signatures on following page]
 
28

--------------------------------------------------------------------------------



If the foregoing correctly sets forth our understanding please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us.
 

       
Very truly yours,
 
WENTWORTH II, INC.
 
   
   
    By:   /s/ Kevin R. Keating  

--------------------------------------------------------------------------------

Name: Kevin R. Keating   Title: President

 

        OMNIA LUO GROUP LIMITED  
   
   
    By:   /s/ Luo Zheng  

--------------------------------------------------------------------------------

Name: Luo Zheng   Title: Chief Executive Officer

 
Accepted and Agreed:
 
PLACEMENT AGENT
 
By:  /s/ XXXXXXX
Name: XXXXXXX
Title: Partner
 
Signature Page to Placement Agreement

--------------------------------------------------------------------------------





 


Exhibit A
 
Securities Purchase Agreement
 










Exhibit A - Page 1

--------------------------------------------------------------------------------







Exhibit B
 
Registration Rights Agreement
 










Exhibit B - Page 1

--------------------------------------------------------------------------------







Exhibit C
 
Form of Agent Warrant
 




Exhibit C - Page 1

--------------------------------------------------------------------------------




DISCLOSURE SCHEDULES TO PLACEMENT AGREEMENT
 








 

 


Signature Page to Placement Agreement

--------------------------------------------------------------------------------


 